EXHIBIT 10.6
 
AGREEMENT AND PLAN OF MERGER
 
 
Dated as of July 30, 2012
 
 
By and Among
 
 
Q.E.P. CO., INC.,
 
 
ROBERTS HOLDING INTERNATIONAL, INC.,
 
 
and
 
 
IMPERIAL INDUSTRIES, INC.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
  Page  
ARTICLE I
           
THE MERGER
           
Section 1.01
The Merger
    1  
Section 1.02
Closing
    2  
Section 1.03
Effective Time
    2  
Section 1.04
Effects
    2  
Section 1.05
Certificate of Incorporation and By-laws
    2  
Section 1.06
Directors
    2  
Section 1.07
Officers
    2              
ARTICLE II
             
EFFECT ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS; EXCHANGE OF
CERTIFICATES
             
Section 2.01
Effect on Capital Stock
    3  
Section 2.02
Exchange of Certificates
    4  
Section 2.03
Withholding Rights
    5  

 
ARTICLE III
             
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     
Section 3.01
Organization, Standing and Power
    6  
Section 3.02
Company Subsidiaries; Equity Interests
    6  
Section 3.03
Capital Structure
    6  
Section 3.04
Authority; Execution and Delivery; Enforceability
    7  
Section 3.05
No Conflicts; Consents
    8  
Section 3.06
SEC Documents; Undisclosed Liabilities
    8  
Section 3.07
Information Supplied
    11  
Section 3.08
Absence of Certain Changes or Events
    11  
Section 3.09
Taxes
    11  

 
 
i

--------------------------------------------------------------------------------

 
 
Section 3.10
Absence of Changes in Benefit Plans
    13  
Section 3.11
Employee Benefits; Excess Parachute Payments
    13  
Section 3.12
Litigation
    14  
Section 3.13
Compliance with Applicable Laws
    15  
Section 3.14
Brokers; Schedule of Fees and Expenses
    15  
Section 3.15
Opinion of Financial Advisor
    15  
Section 3.16
Environmental Matters
    15  
Section 3.17
Intellectual Property Rights.
    16  
Section 3.18
Material Contracts
    17  
Section 3.19
Owned Real Property
    19  
Section 3.20
Leased Real Property
    19  
Section 3.21
Title to Assets
    19  
Section 3.22
Insurance
    19  
Section 3.23
Labor and Employment Matters
    20  
Section 3.24
Accounts Receivable; Disputed Accounts Payable
    21  
Section 3.25
Products
    21  
Section 3.26
Books and Records
    21  
Section 3.27
Customers and Suppliers
    22  
Section 3.28
Inventory
    22  
Section 3.29
Just-Rite ABC
    22  

 
ARTICLE IV
             
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
           
Section 4.01
Organization, Standing and Power
    23  
Section 4.02
Merger Sub
    23  
Section 4.03
Authority; Execution and Delivery; Enforceability
    23  
Section 4.04
No Conflicts; Consents
    23  
Section 4.05
Information Supplied
    24  
Section 4.06
Brokers
    24  
Section 4.07
Capital Resources
    24              
ARTICLE V
             
COVENANTS RELATING TO CONDUCT OF BUSINESS
             
Section 5.01
Conduct of Business
    24  
Section 5.02
No Solicitation
    27  

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VI
             
ADDITIONAL AGREEMENTS
             
Section 6.01
Preparation of Proxy Statement; Stockholders Meeting
    29  
Section 6.02
Access to Information; Confidentiality
    29  
Section 6.03
Best Efforts; Notification
    30  
Section 6.04
Stock Options
    31  
Section 6.05
Indemnification
    32  
Section 6.06
Fees and Expenses
    33  
Section 6.07
Public Announcements
    33  
Section 6.08
Transfer Taxes
    33  
Section 6.09
Stockholder Litigation
    34              
ARTICLE VII
             
CONDITIONS PRECEDENT
             
Section 7.01
Conditions to Each Party’s Obligation to Effect The Merger
    34  
Section 7.02
Conditions to Obligations of Parent and Merger Sub
    34  
Section 7.03
Conditions to Obligation of the Company
    35              
ARTICLE VIII
             
TERMINATION, AMENDMENT AND WAIVER
             
Section 8.01
Termination
    36  
Section 8.02
Effect of Termination
    37  
Section 8.03
Amendment
    37  
Section 8.04
Extension; Waiver
    38  
Section 8.05
Procedure for Termination, Amendment, Extension or Waiver
    38  

 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE IX
             
GENERAL PROVISIONS
             
Section 9.01
Nonsurvival of Representations and Warranties
    39  
Section 9.02
Notices
    39  
Section 9.03
Definitions
    40  
Section 9.04
Interpretation; Disclosure Letters
    46  
Section 9.05
Severability
    47  
Section 9.06
Counterparts
    47  
Section 9.07
Entire Agreement; No Third-Party Beneficiaries
    47  
Section 9.08
Governing Law
    47  
Section 9.09
Assignment
    47  
Section 9.10
Enforcement
    47  

 
Exhibit A
Voting Agreements
       
Exhibit B
Legal Opinion
       

 
iv

--------------------------------------------------------------------------------

 
 
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as
of July 30, 2012 by and among Q.E.P. CO., INC., a Delaware corporation
(“Parent”), ROBERTS HOLDING INTERNATIONAL, INC., a Delaware corporation (“Merger
Sub”), and a wholly owned subsidiary of Parent, and IMPERIAL INDUSTRIES, INC., a
Delaware corporation (the “Company”).
 
WHEREAS the respective Boards of Directors of Parent, Merger Sub and the Company
have approved the acquisition of the Company by Parent on the terms and subject
to the conditions set forth in this Agreement;
 
WHEREAS concurrently with the execution and delivery of this Agreement, and as a
condition and inducement to Parent’s willingness to enter into this Agreement,
certain stockholders of the Company are entering into Voting Agreements with
Parent in the form of Exhibit A (the “Voting Agreements”), pursuant to which
such stockholders have agreed (on the terms and subject to the conditions
therein set forth) to approve, and take other specified actions in furtherance
of, the Merger;
 
WHEREAS the respective Boards of Directors of Parent, Merger Sub and the Company
have approved the merger (the “Merger”) of Merger Sub with and into the Company
on the terms and subject to the conditions set forth in this Agreement, whereby
each issued share of common stock, par value $0.01 per share, of the Company
(the “Company Common Stock”) not beneficially owned by Parent, Merger Sub or the
Company shall be converted into the right to receive the Merger Consideration
(as defined in Section 2.01(c)) as provided herein;
 
WHEREAS Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and to prescribe various conditions to the Merger.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
THE MERGER
 
Section 1.01 The Merger.  Upon the terms and subject to the conditions of  this
Agreement, and in accordance with the Delaware General Corporation Law (the
“DGCL”), Merger Sub shall be merged with and into the Company at the Effective
Time.  At the Effective Time, the separate corporate existence of Merger Sub
shall cease and the Company shall continue as the surviving corporation of the
Merger (the “Surviving Corporation”).
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.02 Closing.  The closing of the Merger (the “Closing”) shall take
place at the offices of Holland & Knight LLP, 701 Brickell Avenue, Suite 3000,
Miami, FL 33131 at 10:00 a.m. (Eastern Daylight Savings Time) no later than the
second business day following the satisfaction (or, to the extent permitted by
Law, waiver by all parties) of the conditions set forth in Section 7.01, or, if
on such day any condition set forth in Section 7.02 or 7.03 has not been
satisfied (or, to the extent permitted by Law, waived by the party or parties
entitled to the benefits thereof), as soon as practicable after all the
conditions set forth in Article VII have been satisfied (or, to the extent
permitted by Law, waived by the parties entitled to the benefits thereof), or at
such other location, time and date as shall be agreed in writing between Parent
and the Company.  The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date”.
 
Section 1.03 Effective Time.  Prior to the Closing, the Company shall prepare,
and on the Closing Date or as soon as practicable thereafter the Company shall
file with the Secretary of State of the State of Delaware, a certificate of
merger or other appropriate documents (in any such case, the “Certificate of
Merger”) executed in accordance with the relevant provisions of the DGCL and
shall make all other filings or recordings required under the DGCL.  The Merger
shall become effective at 12:01 a.m. (the “Effective Time”) on the Closing Date
and such time shall be specified as the Effective Time in the Certificate of
Merger duly filed with such Secretary of State.
 
Section 1.04 Effects.  The Merger shall have the effects set forth in Section
259 of the DGCL.  Without limiting the generality of the foregoing, and subject
thereto, at the Effective Time all the property, rights, privileges, powers and
franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, Liabilities and duties of the Company and Merger Sub
shall become the debts, Liabilities and duties of the Surviving Corporation.
 
Section 1.05 Certificate of Incorporation and By-laws.
 
(a)  The Certificate of Incorporation of the Surviving Corporation shall be
amended and restated at the Effective Time to be the same as the certificate of
incorporation of the Merger Sub, except that the corporate name of the Company
shall remain the corporate name of the Surviving Corporation, and, as so amended
and restated, such Certificate of Incorporation shall be the Certificate of
Incorporation of the Surviving Corporation until thereafter changed or amended
as provided therein or by applicable Law.
 
(b) The by-laws of Merger Sub as in effect immediately prior to the Effective
Time shall be the by-laws of the Surviving Corporation until thereafter changed
or amended as provided therein or by applicable Law.
 
Section 1.06 Directors.  The directors of Merger Sub immediately prior to the
Effective Time shall be the directors of the Surviving Corporation, until the
earlier of their resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.
 
Section 1.07 Officers.  The officers of Merger Sub immediately prior to the
Effective Time shall be the officers of the Surviving Corporation, until the
earlier of their resignation or removal or until their respective successors are
duly appointed and qualified.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
EFFECT ON THE CAPITAL STOCK OF THE
CONSTITUENT CORPORATIONS; EXCHANGE OF CERTIFICATES
 
Section 2.01 Effect on Capital Stock.  At the Effective Time, by virtue of the
Merger and without any action on the part of the holder of any shares of Company
Common Stock or any shares of capital stock of Merger Sub:
 
(a) Capital Stock of Merger Sub.  Each issued and outstanding share of capital
stock of Merger Sub shall be converted into one validly issued, fully paid and
nonassessable share of common stock, par value $0.01 per share, of the Surviving
Corporation.
 
(b) Cancellation of Treasury Stock and Parent-Owned Stock.  Each share of
Company Common Stock that is owned by the Company, Parent or Merger Sub, or any
subsidiary of any of the foregoing, shall no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, and no
consideration shall be delivered or deliverable in exchange therefor.
 
(c) Conversion of Company Common Stock.
 
(1)  Subject to Sections 2.01(b) and 2.01(d), each issued share of Company
Common Stock shall be converted into the right to receive $0.30 in cash.
 
(2) The cash payable upon the conversion of shares of Company Common Stock
pursuant to this Section 2.01(c) is referred to collectively as the “Merger
Consideration”.  As of the Effective Time, all such shares of Company Common
Stock shall no longer be outstanding and shall automatically be canceled and
retired and shall cease to exist, and each holder of a certificate representing
any such shares of Company Common Stock shall cease to have any rights with
respect thereto, except the right to receive Merger Consideration upon surrender
of such certificate in accordance with Section 2.02, without interest.
 
(d) Appraisal Rights.  Notwithstanding anything in this Agreement to the
contrary, shares of Company Common Stock that are outstanding immediately prior
to the Effective Time and that are held by any Person who is entitled to demand
and properly demands appraisal of such shares (“Appraisal Shares”) pursuant to,
and who complies in all respects with, Section 262 of the DGCL (“Section 262”)
shall not be converted into or represent the right to receive the Merger
Consideration as provided in Section 2.01(c), but rather the holders of
Appraisal Shares shall be entitled to payment of the fair market value of such
Appraisal Shares in accordance with Section 262; provided, however, that if any
such holder shall fail to perfect or otherwise shall waive, withdraw or lose the
right to appraisal under Section 262, then the right of such holder to be paid
the fair value of such holder’s Appraisal Shares shall cease and such Appraisal
Shares shall be deemed to have been converted as of the Effective Time into, and
to have become exchangeable solely for the right to receive, Merger
Consideration as provided in Section 2.01(c).  The Company shall give prompt
notice to Parent of any demands received by the Company for appraisal of any
shares of Company Common Stock or Knowledge of any intent to demand appraisal of
any shares of Company Common Stock, and following the Effective Time, Parent
shall have the right to participate in and direct all negotiations and
proceedings with respect to such demands.  Prior to the Effective Time, the
Company shall not, without the prior written consent of Parent, make any payment
with respect to, or settle or offer to settle, any such demands, or agree to do
any of the foregoing.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.02 Exchange of Certificates.  
 
(a)  Paying Agent.  Prior to the Effective Time, Parent and the Company shall
jointly agree on and shall select a bank, trust company or other appropriate
institution to act as paying agent (the “Paying Agent”) for the payment of the
Merger Consideration upon surrender of certificates that immediately prior to
the Effective Time represented outstanding shares of Company Common Stock (the
“Certificates”) or non-certificated shares of Company Common Stock (“Book-Entry
Shares”).  Merger Sub shall pay all charges and expenses, including those of the
Paying Agent, in connection with the exchange of Company Common Stock for Merger
Consideration.  Parent shall take all steps necessary to enable and cause the
Surviving Corporation to provide to the Paying Agent at or prior to the Closing
cash necessary to pay the Merger Consideration such that there will be available
with the Paying Agent for payment for all shares of Company Common Stock
converted into the right to receive cash pursuant to Section 2.01(c) (such cash
being hereinafter referred to as the “Exchange Fund”).
 
(b)  Exchange Procedure.  As soon as reasonably practicable after the Effective
Time, Parent shall cause to be mailed to each holder of record of the
Certificates or Book-Entry Shares whose shares were converted into the right to
receive Merger Consideration pursuant to Section 2.01, (i) a letter of
transmittal in the form (which shall specify that delivery shall be effected,
and risk of loss and title to the Certificates shall pass, only upon proper
delivery of the Certificates to the Paying Agent and shall be in such form and
have such other provisions as Parent may reasonably specify and which are
consistent with letters of transmittals used in similar transactions) (the
“Letter of Transmittal”) and (ii) instructions for use in effecting the
surrender of the Certificates or Book-Entry Shares in exchange for Merger
Consideration.  Upon surrender of a Certificate or Book-Entry Shares for
cancellation to the Paying Agent, together with such letter of transmittal, duly
completed and validly executed, and such other documents as may reasonably be
required by the Paying Agent, the holder of such Certificate or Book-Entry
Shares shall be entitled to receive in exchange therefor the amount of cash into
which the shares of Company Common Stock theretofore represented by such
Certificate or Book-Entry Shares shall have been converted pursuant to Section
2.01, and the Certificate or Book-Entry Shares so surrendered shall forthwith be
canceled.  The Paying Agent shall use commercially reasonable efforts to pay the
Merger Consideration to individual holders of Company Common Stock within 10
days following satisfaction of the conditions for payment as outlined in the
Letter of Transmittal.  In the event of a transfer of ownership of Company
Common Stock that is not registered in the transfer records of the Company,
payment may be made to a Person other than the Person in whose name the
Certificate or Book-Entry Shares so surrendered is registered, if such
Certificate or Book-Entry Shares shall be properly endorsed or otherwise be in
proper form for transfer and the Person requesting such payment shall pay any
transfer or other taxes required by reason of the payment to a Person other than
the registered holder of such Certificate or Book-Entry Shares or establish to
the satisfaction of Parent that such tax has been paid or is not
applicable.  Until surrendered as contemplated by this Section 2.02, each
Certificate or Book-Entry Share shall be deemed at any time after the Effective
Time to represent only the right to receive upon such surrender the Merger
Consideration theretofore represented by such Certificate or Book-Entry Share
have been converted pursuant to Section 2.01.  No interest shall be paid or
accrued on any cash payable upon surrender of any Certificate or Book-Entry
Share.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) No Further Ownership Rights in Company Common Stock.  The Merger
Consideration paid in accordance with the terms of this Article II upon
conversion of any shares of Company Common Stock shall be deemed to have been
paid in full satisfaction of all rights pertaining to such shares of Company
Common Stock, subject, however, to the Surviving Corporation’s obligation to pay
any dividends or make any other distributions with a record date prior to the
Effective Time that may have been declared or made by the Company on such shares
of Company Common Stock in accordance with the terms of this Agreement or prior
to the date of this Agreement and which remain unpaid at the Effective
Time.  After the Effective Time there shall be no further registration of
transfers on the stock transfer books of the Surviving Corporation of shares of
Company Common Stock that were outstanding immediately prior to the Effective
Time.  If, after the Effective Time, any Certificates or Book-Entry Shares
formerly representing shares of Company Common Stock are presented to the
Surviving Corporation or the Paying Agent for any reason, they shall be canceled
and exchanged as provided in this Article II.
 
(d) Termination of Exchange Fund.  Any portion of the Exchange Fund that remains
undistributed to the holders of Company Common Stock for one year after the
Effective Time shall be delivered to the Surviving Corporation, upon demand, and
any holder of Company Common Stock who has not theretofore complied with this
Article II shall thereafter look only to the Surviving Corporation for payment
of its claim for Merger Consideration.
 
(e) No Liability.  None of Parent, Merger Sub, the Company or the Paying Agent
shall be liable to any Person in respect of any cash from the Exchange Fund
delivered to a public official pursuant to any applicable abandoned property,
escheat or similar Law.   Any amounts remaining unclaimed by holders of  Company
Common Stock at the end of such period of time as required by the abandoned
property, escheat or similar laws applicable thereto after the Effective Time
(or such earlier date immediately prior to such time as such amounts would
otherwise escheat to or become property of any governmental entity) shall, to
the extent permitted by applicable law, become the property of the Surviving
Corporation free and clear of any claims or interest of any Person previously
entitled thereto.
 
(f) Investment of Exchange Fund.  The Paying Agent shall invest any cash
included in the Exchange Fund, , on a daily basis, in (i) savings accounts with,
repurchase agreements, or certificates of deposit issued by, federally chartered
banks or trust companies, the assets of which are at least $100,000,000 in
excess of their liabilities, (ii) United States Treasury Bills (or an investment
portfolio or fund investing only in United States Treasury Bills),
(iii) commercial paper rated in the highest grade by a nationally recognized
credit rating agency, or (iv) a U.S. Bank Money Market Fund as long as such
money market fund is rated AAA by a nationally recognized credit rating
agency.  Any interest and other income resulting from such investments shall be
paid to Parent at the end of one year, except as specifically provided in
Section 2.02(b.
 
(g) Lost, Stolen or Destroyed Certificates.  In the event that any Certificates
shall have been lost, stolen or destroyed, the Paying Agent shall issue in
exchange for such lost, stolen or destroyed Certificates, upon the making of an
affidavit of that fact by the holder thereof, the Merger Consideration;
provided, however; that Parent may, in its discretion and as a condition
precedent to the payment of the Merger Consideration, require such owner of a
lost, stolen or destroyed Certificates to deliver an indemnity agreement in
customary form and substance as indemnity against any claim that may be made
against Parent, the Surviving Corporation or the Paying Agent with respect to
the Certificates alleged to have been lost, stolen or destroyed.  No interest
shall be paid or accrued on any cash payable upon surrender of any Certificate.
 
Section 2.03 Withholding Rights.  Parent, the Surviving Corporation and Paying
Agent shall be entitled to deduct and withhold from the consideration otherwise
payable to any holder of Company Common Stock pursuant to this Agreement such
amounts as may be required to be deducted and withheld with respect to the
making of such payment under the Code, or under any provision of U.S. Federal,
state, local or foreign tax Law.  To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to the holder to whom such amounts would have been paid.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Parent and Merger Sub that except as set
forth in the letter, dated as of the date of this Agreement, from the Company to
Parent and Merger Sub (the “Company Disclosure Letter”):
 
Section 3.01 Organization, Standing and Power.  The Company and each of its
subsidiaries (the “Company Subsidiaries”) is a corporation duly organized,
validly existing and in good standing (or as applicable in the appropriate
jurisdiction) under the laws of the jurisdiction in which it is organized and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted.  The Company and each Company Subsidiary is
duly qualified to do business in each jurisdiction where the nature of its
business or their ownership or leasing of its properties make such qualification
necessary except where the failure to be so qualified has not had and is not
expected to have a Company Material Adverse Effect.  The Company has made
available to Parent true and complete copies of its current Certificate of
Incorporation, as amended to the date of this Agreement (as so amended, the
“Company Charter”), and the current By-laws of the Company, as amended to the
date of this Agreement (as so amended, the “Company By-laws”), and the
comparable charter and organizational documents of each Company Subsidiary, in
each case as amended through the date of this Agreement.
 
Section 3.02 Company Subsidiaries; Equity Interests.  
 
(a) The Company Disclosure Letter lists each Company Subsidiary and its
jurisdiction of organization or incorporation (as applicable).  All the
outstanding shares of capital stock of each Company Subsidiary have been validly
issued and are fully paid and nonassessable and, except as set forth in the
Company Disclosure Letter, are owned by the Company free and clear of all
pledges, liens, charges, mortgages, encumbrances and security interests of any
kind or nature whatsoever (collectively, “Liens”).
 
(b) Except for its interests in the Company Subsidiaries and except for the
ownership interests set forth in the Company Disclosure Letter, the Company does
not own, directly or indirectly, any capital stock, membership interest,
partnership interest, joint venture interest or other equity interest in any
Person.
 
Section 3.03 Capital Structure.  
 
(a) The authorized capital stock of the Company consists solely of (i)
10,000,000 shares of Company Common Stock, par value $.01 per share and (ii)
2,000,000 shares of preferred stock, par value $0.01 per share (the “Company
Preferred Stock”).  As of the close of business on July 30, 2012, (x) 2,566,210
shares of Company Common Stock and no shares of Company Preferred Stock were
issued and outstanding, (y) no shares of Company Common Stock were held by the
Company in its treasury, and (z)  123,250 shares of Company Common Stock were
subject to outstanding Stock Options, none of which have an exercise price less
than the per share Merger Consideration. The Company Disclosure Letter sets
forth for each holder of Stock Options, as of the date of this Agreement: (W)
such holder’s name and address; and (X)  the number of shares of Company Common
Stock subject to Stock Options held by such holder (and the date of grant,
exercise price and expiration thereof).  Except as set forth above or in the
Company Disclosure Letter, as of the close of business on July 30, 2012, no
shares of capital stock or other voting securities of the Company were issued,
reserved for issuance or outstanding.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)  All outstanding shares of Company Common Stock are, and all such shares
that may be issued prior to the Effective Time will be when issued, duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the DGCL, the Company Charter, the Company By-laws or any Contract to which the
Company is a party or otherwise bound.  There are not any bonds, debentures,
notes or other indebtedness of the Company having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which holders of Company Common Stock may vote (“Voting Company
Debt”).  Except as set forth in Section 3.03(a) or in the Company Disclosure
Letter, as of the date of this Agreement, there are not any options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Company or any Company
Subsidiary is a party or by which any of them is bound (i) obligating the
Company or any Company Subsidiary to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company or of any
Company Subsidiary or any Voting Company Debt, (ii) obligating the Company or
any Company Subsidiary to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, Contract, arrangement or undertaking
or (iii) that give any Person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of Company Common Stock.  As of the date of this Agreement, there are not any
outstanding contractual obligations of the Company or any Company Subsidiary to
repurchase, redeem or otherwise acquire any shares of capital stock of the
Company or any Company Subsidiary.
 
Section 3.04 Authority; Execution and Delivery; Enforceability.  
 
(a)  The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement (the “Transactions”).  The execution and delivery by the Company of
this Agreement and the consummation by the Company of the Transactions have been
duly authorized by all necessary corporate action on the part of the Company,
subject, in the case of the Merger, to receipt of the Company Stockholder
Approval.  The Company has duly executed and delivered this Agreement, and this
Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws relating to creditors’ rights and
general principles of equity.
 
(b) The Board of Directors of the Company (the “Company Board”), at a meeting
duly called and held, duly adopted resolutions (i) approving this Agreement, the
Merger and the Transactions, (ii) determining that the terms of the Merger and
the Transactions are fair to and in the best interests of the Company and its
stockholders, (iii) recommending that the Company’s stockholders adopt this
Agreement and (iv) declaring that this Agreement is advisable.  Such resolutions
are sufficient to render inapplicable to Parent and Merger Sub and this
Agreement and the Transactions the provisions of Section 203 of the DGCL.  To
the Company’s Knowledge, no other Company Charter or Company By-law provisions,
state takeover statute or similar statute or regulation applies or purports to
apply to the Company with respect to this Agreement, the Merger or any other
Transaction.
 
(c) The only vote of holders of any class or series of Company Common Stock
necessary to approve and adopt this Agreement, the Merger and any other
Transaction is the adoption of this Agreement by the holders of a majority of
the outstanding Company Common Stock (the “Company Stockholder Approval”).
 
 
7

--------------------------------------------------------------------------------

 
 
Section 3.05 No Conflicts; Consents.  
 
(a)  Except as set forth in the Company Disclosure Letter, the execution and
delivery by the Company of this Agreement does not, and the consummation of the
Merger and the Transactions and compliance with the terms hereof will not,
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Lien upon any
of the properties or assets of the Company or any Company Subsidiary under, any
provision of (i) the Company Charter, the Company By-laws or the comparable
charter or organizational documents of any Company Subsidiary, (ii) any
contract, lease, license, indenture, note, bond, agreement, permit, concession,
franchise or other instrument (a “Contract”) to which the Company or any Company
Subsidiary is a party or by which any of their respective properties or assets
is bound or (iii) subject to the filings and other matters referred to in
Section 3.05(b), any writ, judgment, order or decree (“Judgment”) or statute,
law (including common law), ordinance, rule or regulation (“Law”) applicable to
the Company or any Company Subsidiary or their respective properties or assets.
 
(b)   No consent, approval, license, permit, order or authorization of
(“Consent”), or registration, declaration or filing with, or permit from, any
Federal, state, local or foreign government or any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign (a “Governmental Entity”) is
required to be obtained or made by or with respect to the Company or any Company
Subsidiary in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than (i) the filing
with the Securities and Exchange Commission (the “SEC”) of (A) a proxy statement
relating to the adoption of this Agreement by the Company’s stockholders (the
“Proxy Statement”), and (B) such reports under Section 13 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as may be required in
connection with this Agreement, the Merger and the Transactions, (ii) the filing
of the Certificate of Merger with the Secretary of State of the State of
Delaware and appropriate documents with the relevant authorities of the other
jurisdictions in which the Company is qualified to do business, (iii) compliance
with and such filings as may be required under applicable Environmental Laws,
(iv) such filings as may be required in connection with the Taxes described in
Section 6.08, (v) filings under any applicable state takeover Law (vi)
compliance with applicable requirements of the Over-The-Counter Bulletin Board,
and (vii) such other items (A) required solely by reason of the participation of
Parent (as opposed to any third party) in the Transactions or (B) as are set
forth in the Company Disclosure Letter.
 
Section 3.06 SEC Documents; Undisclosed Liabilities.  
 
(a)  The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company with the SEC since December 31,
2006 (the “Company SEC Documents”).
 
 
8

--------------------------------------------------------------------------------

 
 
(b) As of its respective date (or, if amended or superseded by a filing prior to
the date hereof, on the date of such filing), each Company SEC Document complied
in all material respects with the requirements of the Exchange Act, the
Securities Act of 1933, as amended (the “Securities Act”), the Sarbanes-Oxley
Act, to the extent such act applied to the Company at the time of each such
filing, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to such Company SEC Document, and did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.  Except to the
extent that information contained in any Company SEC Document has been revised
or superseded by a later filed Company SEC Document, none of the Company SEC
Documents contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The consolidated financial statements of the Company included
in the Company SEC Documents comply in all respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with generally accepted accounting
principles in the United States (“GAAP”) (except, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly present in all respects the consolidated financial position of the
Company and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods shown
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  The unaudited consolidated statements of the Company on Form 10-Q
included in the Company SEC Documents have been prepared in accordance with the
requirements of Regulation S-X of the SEC and, on that basis, fairly present in
all material respects the consolidated financial position of the Company as of
the dates thereof and its consolidated results of operations and cash flows for
the periods then ended.
 
(c) Except as set forth in the Company Disclosure Letter and except for
Liabilities incurred in the ordinary course of business consistent with past
practice since March 31, 2012 or in connection with this Agreement and the
Transactions, neither the Company nor any Company Subsidiary has any Liabilities
or obligations of any nature (whether accrued, absolute, contingent or
otherwise) required by GAAP to be set forth on a consolidated balance sheet of
the Company and its consolidated subsidiaries or in the notes thereto.  Except
for Liabilities reflected in the Filed Company SEC Documents, the Company and
each Company Subsidiary has no off balance sheet Liability of any nature to, or
any financial interest in, any third party or entities, the purpose or effect of
which is to defer, postpone, reduce or otherwise avoid or adjust the recording
of expenses incurred by the Company or any Company Subsidiary.  The Company and
the Company Subsidiaries have no Liabilities for accrued and unpaid dividends.
 
(d) With respect to each Company SEC Document that is a report on Form 10-K or
10-Q or an amendment thereto:
 
(1)  the principal executive officer and chief financial officer of the Company
(the “Certifying Officers”) at the time of the filing of such Company SEC
Document reviewed such report or amendment prior to its filing with the SEC;
 
 
9

--------------------------------------------------------------------------------

 
 
(2)  based on the Knowledge of the Certifying Officers, such report or amendment
does not contain any untrue statement of any material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period covered by such report or amendment;
 
(3)  based on the Knowledge of the Certifying Officers, the financial
statements, and other financial information included in such report or
amendment, fairly present in all material respect the financial condition,
result of operations and cash flows of the Company as of, and for, the periods
presented in such report or amendment;
 
(4)  the Certifying Officers are responsible for establishing and maintaining
disclosure controls and procedures (as such terms are defined in Rule 13a-15
under the Exchange Act) for the Company and have: (i) designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to them by
others within those entities, particularly during the period in which such
report or amendment was being prepared; (ii) evaluated the effectiveness of the
Company’s disclosure controls and procedures as of a date within ninety (90)
days prior to the filing date of such report or amendment; and (iii) presented
in such report or amendment their conclusions about the effectiveness of the
Company’s disclosure controls and procedures;
 
(5)  the Certifying Officers have disclosed, if any, based on their most recent
evaluation, to the Company’s auditors and the audit committee of the Company
Board:  (i) all significant deficiencies in the design or operation of internal
controls which could adversely affected the Company’s ability to record,
process, summarize and report financial data and have identified to the
Company’s auditors any material weaknesses in the Company’s internal controls;
and (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls;
 
(6)  the Certifying Officers have indicated in such report or amendment any
significant changes in internal controls or in other factors that could
significantly affect internal controls subsequent to the date of their most
recent evaluation, including any corrective action with respect to significant
deficiencies and material weaknesses; and
 
(7)  the Company Disclosure Letter summarizes all matters disclosed by the
Certifying Officers in accordance with clause (5) above.
 
(e)   None of the Company Subsidiaries is, or has at any time been, subject to
the reporting requirements of Sections 13(a) and 15(d) of the Exchange Act
separate from their respective inclusion in the Company SEC Documents as
consolidated subsidiaries of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.07 Information Supplied.  None of the information supplied or to be
supplied by the Company for inclusion or incorporation by reference in the Proxy
Statement will, at the date it is first mailed to the Company’s stockholders or
at the time of the Company Stockholders Meeting, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading, except that no
representation or warranty is made by the Company with respect to statements
made or incorporated by reference therein based on information supplied by or on
behalf of Parent or Merger Sub in writing for inclusion or incorporation by
reference therein.  The Proxy Statement will comply as to form in all material
respects with the requirements of the Exchange Act and the rules and regulations
thereunder.
 
Section 3.08 Absence of Certain Changes or Events.  From the date of the most
recent financial statements included in the Company SEC Documents filed and
publicly available prior to the date of this Agreement (the “Filed Company SEC
Documents”) to the date of this Agreement, except as set forth in the Company
Disclosure Letter, the Company has conducted its business in all material
respects in the ordinary course of business consistent with past practice, and
during such period there has not been:
 
(i) any event, change, effect or development that, individually or in the
aggregate, has had or is expected to have a Company Material Adverse Effect
other than continuing losses consistent with the quarter ended March 31, 2012;
or
 
(ii) any action that, if taken from the date of this Agreement to the Effective
Time, would require Parent’s consent pursuant to Section 5.01(a).
 
Section 3.09 Taxes.  
 
(a)  The Company and each Company Subsidiary has timely filed, or has caused to
be timely filed on its behalf or has filed appropriate extensions thereof, all
Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate in all material respects and have been prepared in
compliance with all applicable Laws.  The Company Disclosure Letter sets forth
all Tax Returns that will be required to be filed by the Company after the date
of this Agreement and the due date of such filing.  All Taxes shown to be due on
such Tax Returns, or otherwise owed (whether or not shown on any Tax Return),
have been timely paid.
 
(b) The unpaid Taxes of the Company and the Company Subsidiaries (i) did not
exceed any payable or liability for Taxes plus any reserve for Tax liability (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) in each case as set forth on the face of the most recent
financial statements contained in the Filed Company SEC Documents (rather than
any notes thereto) and (ii) do and will not exceed any such payable or liability
for Taxes plus any such reserve as adjusted for the passage of time from the
most recent financial statements contained in the Filed Company SEC Documents
through the date hereof and the Closing Date in accordance with the past custom
and practice of the Company and the Company Subsidiaries in filing their Tax
Returns.
 
 
11

--------------------------------------------------------------------------------

 
 
(c) Except as set forth in the Company Disclosure Letter, there are no
investigations, audits, actions or proceedings currently pending or, to the
Knowledge of the Company or any Company Subsidiary, threatened against the
Company or any Company Subsidiary by any Governmental Entity for the assessment
or collection of Taxes, no claim for the assessment or collection of Taxes has
been asserted against the Company or any Company Subsidiary, and there are no
matters under discussion, audit or appeal between the Company or any Company
Subsidiary with any Governmental Entity with respect to the assessment or
collection of Taxes.  Neither the chief executive officer nor chief financial
officer of the Company or any Company Subsidiary expects any Governmental Entity
to assess any additional Taxes for any period for which Tax Returns have been
filed, except as otherwise specifically provided in the Filed Company SEC
Documents.  Any unpaid Taxes that have been claimed or imposed as a result of
any examination of any Tax Return of the Company or any Company Subsidiary by
any Governmental Entity have been paid in full or are being contested in good
faith and are fully described in the Company Disclosure Letter.  Set forth in
the Company Disclosure Letter is a list of the most recent examinations and
audits by Governmental Entities for each Tax for which the Company or any
Company Subsidiary have been audited since December 31, 2006.  The Company has
made available to Parent true and complete copies of the final reports and
notices of assessment of the relevant Governmental Entity for each such
examination or audit showing the adjustments proposed and the basis asserted
therefor.  The Company has made available to Parent true and complete copies of
the Tax Returns for income Taxes filed on behalf of the Company and each Company
Subsidiary since December 31, 2006.
 
(d) None of the Company or any Company Subsidiary has agreed to make any
material adjustment under Code Section 481(a) (or, to the Company’s Knowledge,
any analogous provision of Law) by reason of a change in accounting method or
otherwise.  No power of attorney has been granted by or with respect to the
Company or any Company Subsidiary with respect to any matter relating to
Taxes.  None of the Company or any Company Subsidiary has participated in a
transaction that is described as a “reportable transaction” within the meaning
of Treasury Regulation § 1.6011-4(b)(1).  Each of the Company and the Company
Subsidiaries have disclosed on their Tax Returns all positions taken therein
that could give rise to a substantial understatement of Federal income tax
within the meaning of Code Section 6662.  None of the Company or any Company
Subsidiary has been a party to any transaction to which Code Section 355
applied.  None of the Company or any Company Subsidiary has received any claim
from any Governmental Entity in a jurisdiction in which the Company or any
Company Subsidiary has not filed Tax Returns that it may be subject to taxation
by that jurisdiction.  No adjustment relating to the timing of income,
deductions, losses or credits of the Company or any Company Subsidiary has been
made in writing by any Governmental Entity in any completed audit or examination
which, by application of the result of such adjustment, could reasonably be
expected to result in a material Tax Liability for any subsequent period.  None
of the Company or any Company Subsidiary is subject to any action or proceeding
of a Governmental Entity imposing on the Company or any Company Subsidiary any
obligations or Liabilities with respect to another Person’s Taxes.
 
(e) The Company and each Company Subsidiary has withheld or deducted all Taxes
or other amounts from payments to employees or other Persons required to be so
withheld or deducted, and has timely paid over such Taxes or other amounts to
the appropriate Governmental Entity to the extent due and payable.
 
 
12

--------------------------------------------------------------------------------

 
 
(f) Except as set forth in the Company Disclosure Letter, none of the Company or
any Company Subsidiary has requested, offered to enter into or entered into any
agreement or other arrangement, or executed any waiver, providing for any
extension of time within which (i) to file any Tax Return covering any Taxes for
which it is or may be liable; (ii) to file any elections, designations or
similar filings relating to Taxes for which it is or may be liable; (iii) it is
required to pay or remit any Taxes or amounts on account of Taxes; or (iv) any
Government Entity may assess or collect Taxes for which it is or may be
liable.  Except as set forth in the Company Disclosure Letter, none of the
Company nor any Company Subsidiary has entered into any agreement with, or
provided any undertaking to, any Person, and no circumstances exist by reason of
which the Company or any Company Subsidiary has assumed liability for the
payment of Taxes owing by another Person, or has or may be liable for another
Person’s Taxes, whether pursuant to a tax allocation or tax sharing agreement,
as a transferee or successor, by contract, or otherwise.  None of the Company
nor any of the Company Subsidiaries has been included in any “consolidated,”
“unitary”, “combined” or similar Tax Return under Federal, state, local or
foreign Tax Law with respect to Taxes for any taxable period for which the
statute of limitations has not expired (other than with respect to a group of
which the Company and/or the Company Subsidiaries are the only members).  None
of the Company nor any of the Company Subsidiaries has been a United States real
property holding corporation within the meaning of Code Section 897(c)(2) during
the applicable period specified in Code Section 897(c)(1)(A)(ii).  No Company
Subsidiary organized outside of the United States has conducted activities in
the United States that would give rise to a taxable presence in the United
States.
 
(g) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Company or any Company Subsidiary.
 
Section 3.10 Absence of Changes in Benefit Plans.  From the date of the most
recent audited financial statements included in the Filed Company SEC Documents
to the date of this Agreement, except as set forth in the Company Disclosure
Letter, there has not been any adoption or amendment in any respect by the
Company or any Company Subsidiary of any collective bargaining agreement or any
bonus, pension, profit sharing, deferred compensation, incentive compensation,
stock ownership, stock purchase, stock option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of the
Company or any Company Subsidiary (collectively, “Company Benefit
Plans”).  Except as disclosed in the Company Disclosure Letter, as of the date
of this Agreement there are not any employment, consulting, indemnification,
severance or termination agreements or arrangements between the Company or any
Company Subsidiary and any current or former employee, executive officer or
director of the Company or any Company Subsidiary (collectively, the “Company
Benefit Agreements”), nor does the Company or any Company Subsidiary have any
general severance plan or policy.
 
Section 3.11 Employee Benefits; Excess Parachute Payments.  
 
(a)  The Company Disclosure Letter contains a list of all employee pension
benefit plans, employee welfare benefit plans and all other Company Benefit
Plans and Company Benefit Agreements maintained, or contributed to, by the
Company or any Company Subsidiary for the benefit of any current or former
employees, consultants, officers or directors of the Company or any Company
Subsidiary in the United States.  Each Company Benefit Plan and each Company
Benefit Agreement has been administered and maintained in all material respects
in accordance with its terms and applicable Law.  The Company outsources
management and administration of the Company 401(k) Plan to Martin, Martin,
Randall & Associates, Inc.,  (the “Administrators”).  To the Company’s
Knowledge, the Administrator has administered such Company 401(k) Plan in
material compliance with applicable Law.  The Company has made available to
Parent and its agents and representatives copies of (i) each Company Benefit
Plan; (ii) the most recent annual report (Form 5500) filed with the IRS with
respect to each such Company Benefit Plan; (iii) each trust agreement and any
other material written agreement relating to each such Company Benefit Plan;
(iv) the most recent summary plan description for each such Company Benefit Plan
for which a summary plan description is required, and (v) the most recent
determination or opinion letter issued by the IRS with respect to any such
Company Benefit Plan intended to be qualified under Section 401(a) of the Code.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Except as set forth in the Company Disclosure Letter, neither the execution
and delivery by the Company of this Agreement nor the consummation of the Merger
and the Transactions will result in any “excess parachute payment” (as defined
in Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to any employee, officer or director of the Company or any of its
Affiliates.
 
(c) Except as disclosed in the Company Disclosure Letter, the execution and
delivery by the Company of this Agreement does not, and the consummation of the
Merger and the Transactions and compliance with the terms hereof and thereof
will not, (i) entitle any employee, officer or director of the Company or any
Company Subsidiary to severance pay, (ii) accelerate the time of payment or
vesting or trigger any payment or funding (through a grantor trust or otherwise)
of compensation or benefits under, increase the amount payable or trigger any
other obligation pursuant to, any Company Benefit Plan or Company Benefit
Agreement or (iii) result in any breach or violation of, or a default under, any
Company Benefit Plan or Company Benefit Agreement.
 
(d) There are no pending, or to the Company's Knowledge, threatened claims or
litigation relating to the Company Benefit Plans and Company Benefit Agreements
(other than routine claims for benefits).
 
Section 3.12 Litigation.  Except as disclosed in the Company Disclosure Letter,
there is no action, suit, arbitration, mediation, claim, investigation or
proceeding pending or, to the Company’s Knowledge, threatened against the
Companies or any Company Subsidiary (other than Just-Rite) or any of their
respective assets or properties (or against any director, officer,
employee, agent or other similar representative of the Company or any Company
Subsidiary (other than Just-Rite) in their capacity as such or relating to their
employment, services or relationship with the Company or any Company Subsidiary
(other than Just-Rite)) nor, to the Company’s Knowledge, is there any reasonable
basis for any such action, suit, arbitration, mediation, claim, investigation or
proceeding.  The Company or a Company Subsidiary (other than Just-Rite), as
applicable, has in the reasonable judgment of the Company’s management
sufficient insurance coverage for any amounts which may be imposed upon them as
a result of any such actions, suits, arbitrations, mediations, claims,
investigations or proceedings.  There are no outstanding Judgments, injunctions
or settlements with or of any Governmental Entity to which the Company or any
Company Subsidiary (other than Just-Rite) is subject or to which any of their
respective properties are bound.  None of the Company or any Company Subsidiary
(other than Just-Rite) has any action, suit, arbitration, mediation, claim,
investigation or proceeding pending, or which they intend to initiate, against
any other Person.  Except as disclosed in the Company Disclosure Letter, or in
Company SEC Documents (other than Just-Rite) there has not been since
December 31, 2006 nor are there currently any internal investigations or
inquiries being conducted by the Company or any Company Subsidiary (other than
Just-Rite), the Company’s Board or to the Knowledge of the Company, any third
Person or Governmental Entity or at the request of any of the foregoing
concerning any financial, accounting, Tax, conflict of interest, self-dealing,
breach of fiduciary duty, fraudulent or deceptive conduct or other misfeasance
or malfeasance issues.  The Company Disclosure Letter sets forth a summary of
all the material terms of any settlements with insurance carriers relating to or
associated with any asbestos claims including the time frames and claims covered
by such settlements since December 31, 2007.  Parent has been provided with
copies of all such settlement agreements.  The Company Disclosure Letter sets
forth (i) a list of all settled or dismissed litigation related to or associated
with any asbestos claims to which the Company or a Company Subsidiary (other
than Just-Rite) was a party since January 1, 2007 and (ii) a list of all other
settled or dismissed litigation to which the Company or a Company Subsidiary
(other than Just-Rite) was a party since January 1, 2009.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 3.13 Compliance with Applicable Laws.  Except as disclosed in the
Company Disclosure Letter,  the Company and each Company Subsidiary (other than
Just-Rite) hold all permits, licenses, variances, exemptions, orders and
approvals of all Governmental Entities necessary for the lawful conduct of its
business (the “Company Permits”), and all such Company Permits are listed in the
Company Disclosure Letter.  Except as set forth on the Company Disclosure
Letter, the Company Permits are in full force and effect and the Company and
each applicable Company Subsidiary is in compliance with the terms of the
Company Permits in all material respects.  The business of the Company and each
Company Subsidiary (other than Just-Rite) has not been and is not being
conducted in violation of any applicable Law in any material respect.  As of the
date of this Agreement, no investigation or review by any Governmental Entity
with respect to the Company or any Company Subsidiary is pending or, to the
Knowledge of the Company, threatened, nor has any Governmental Entity indicated
an intention to conduct any such investigation or review.
 
Section 3.14 Brokers; Schedule of Fees and Expenses.  No broker, investment
banker, financial advisor or other Person, other than Cassel Salpeter & Co.,
LLC., the fees and expenses of which will be paid by the Company, is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the Merger and the Transactions based upon arrangements made
by or on behalf of the Company.  The Company has furnished to Parent a true and
complete copy of all agreements between the Company and Cassel Salpeter & Co.,
LLC. relating to the Merger and the Transactions.
 
Section 3.15 Opinion of Financial Advisor.  The Company has received the written
opinion of Cassel Salpeter & Co., LLC. , dated the date the Board of Directors
of the Company approved this Agreement, to the effect that, as of such date and
based upon and subject to the assumptions, qualifications, limitations and other
matters considered in preparing such opinion, the Merger Consideration to be
received by the holders of Company Common Stock in the Merger pursuant to this
Agreement is fair to such holders from a financial point of view.  The Company
will provide Parent with a copy of such opinion for informational purposes
promptly following receipt thereof by the Company.
 
Section 3.16 Environmental Matters.  Except as set forth in the Company
Disclosure Letter, to the Company’s Knowledge, since August 1, 1993: (i)  the
Company and each Company Subsidiary (other than Just-Rite) is in compliance with
all Environmental Laws in all material respects; (ii) none of the Company or any
Company Subsidiary (other than Just-Rite) has Released any Hazardous Materials
on, in, at or about any Leased Real Property or at any facilities or property
previously owned or operated by the Company or any Company Subsidiary (other
than Just-Rite); (iii) there has been no disposal, Release, burial, placement,
migration or Offsite Migration of Hazardous Materials on, in, at or about any of
the Leased Real Property or at any facilities or property previously owned or
operated by the Company or any Company Subsidiary (other than Just-Rite); (iv)
there are no claims, notices, orders or proceedings from any Person, including
any Governmental Entity, pending or threatened in writing against the Company or
any Company Subsidiary (other than Just-Rite) alleging the violation of
Environmental Laws; (v) none of the Company, any Company Subsidiary (other than
Just-Rite) or any of their respective assets is subject to any order, decree,
injunction or other directive of any Governmental Entity and none of the
Company, any Company Subsidiary (other than Just-Rite) or any of their
respective assets is subject to any agreement that requires it to pay to,
reimburse, guarantee, pledge, defend, indemnify or hold harmless any Person for
or against any environmental liabilities; (vi) none of the Company or any
Company Subsidiary (other than Just-Rite) has received any requests for
information or other correspondence concerning any site or facility pursuant to
any Environmental Law; (vii) the Company and each Company Subsidiary (other than
Just-Rite) are currently are not, and have not been, a “generator” of “hazardous
waste” (as those terms are defined by the Resource Conservation and Recovery Act
of 1976 and the regulations promulgated thereunder), for the purposes of
obtaining an Environmental Protection Agency identification number under 40
C.F.R. §262.12(a) or complying with the manifest system under Subpart 8 of 40
C.F.R. Part 262; (viii) no environmental audit, assessment, or other
investigation concerning environmental matters has been conducted with respect
to the Leased Real Property, or with respect to any property previously owned or
operated by the Company or any Company Subsidiary (other than Just-Rite) and
copies of all written reports describing such environmental audits, assessments,
or other investigations concerning environmental matters have been delivered or
have otherwise been made available to Parent prior to the date of this
Agreement; (ix) there have not been in the past, and are not now, any
underground tanks or underground improvements at, on or under any Leased Real
Property, including treatment or storage tanks, sumps, or water, gas or oil
wells; (x) the Company and each Company Subsidiary (other than Just-Rite) have
not manufactured any products containing Hazardous Materials on, in, at or about
the Leased Real Property; and (xi) all waste containing any Hazardous Materials
generated, used, handled, stored, treated or disposed of (directly or
indirectly) by the Company or any Company Subsidiary (other than Just-Rite) or
by any other Person, at the Leased Real Property or any property currently owned
or operated previously owned or operated, by the Company or any Company
Subsidiary (other than Just-Rite) has been stored or disposed of in compliance
with all applicable Environmental Laws.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 3.17 Intellectual Property Rights.
 
(a) The Company Disclosure Letter sets forth a correct and complete list of all
(i) registered trademarks, service marks and domain names, and applications to
register the foregoing, (ii) copyright registrations, and (iii) patents and
patent applications, in each case which are currently owned by the Company or
any Company Subsidiary (other than Just-Rite).  Each item listed on such section
of the Company Disclosure Letter has been duly registered or applied for with
the U.S. Patent and Trademark Office or other applicable Governmental Entity and
are, to the Knowledge of the Company, valid and subsisting.  All Intellectual
Property owned by the Company and each Company Subsidiary (other than Just-Rite)
is owned free and clear of any Liens.  There is no pending or, to the Knowledge
of the Company, threatened opposition, interference or cancellation proceeding
before any court or registration authority in any jurisdiction against the
registrations and applications listed in the Company Disclosure Letter.  All
such items of Intellectual Property are (i) to the Knowledge of the Company,
valid, subsisting, enforceable, in full force and effect, and (ii) have not been
or are not, as applicable, canceled, expired, abandoned or otherwise terminated,
and payment of all renewal and maintenance fees in respect thereof, and all
filings related thereto, have been duly made.  The delivery and performance of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the termination of, otherwise require the consent,
approval or other authorization of any party to, or impose any restriction on,
any Intellectual Property owned by the Company or any Company Subsidiary (other
than Just-Rite).
 
(b) The Company Disclosure Letter sets forth a correct and complete list of all
licenses with respect to the Intellectual Property under which the Company or
any Company Subsidiary (other than Just-Rite) is currently a licensor, licensee,
distributor or reseller (“IP Licenses”).  The Company and the Company
Subsidiaries (other than Just-Rite) have complied with the terms and conditions
of the IP Licenses in all material respects.  To the Knowledge of the Company,
all of the IP Licenses are valid, enforceable and in full force and effect
(subject to (i) applicable bankruptcy, insolvency, fraudulent transfer and
conveyance, moratorium, reorganization, receivership and similar laws relating
to or affecting the enforcement of the rights and remedies of creditors
generally and (ii) principles of equity (regardless of whether considered and
applied in a proceeding in equity or at law)).  Except as set forth in the
Company Disclosure Letter, the delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement will not
result in the termination of, otherwise require the consent, approval or other
authorization of any party to, or impose any restriction on, any IP
License.  Except as set forth and quantified in the Company Disclosure Letter,
neither the Company nor any Company Subsidiary (other than Just-Rite) is a party
to or bound by any license or other contract requiring the payment by the
Company or any Company Subsidiary (other than Just-Rite) of any royalty or
license payment.
 
(c) To the Knowledge of the Company, (i) none of the Company or any Company
Subsidiary (other than Just-Rite) has infringed upon, misappropriated or
otherwise come into conflict with any Intellectual Property of any other Person
or (ii) there is no basis for such a claim by any third party.  Except as
disclosed in the Company Disclosure Letter, none of the Company or any Company
Subsidiary (other than Just-Rite) has received in writing since December 31,
2006, any charge, complaint, claim, demand or notice alleging any such
infringement, misappropriation or other conflict that has not been settled or
otherwise fully resolved.  None of the Company or any Company Subsidiary (other
than Just-Rite) is party to or the subject of any pending or, to the Knowledge
of the Company, threatened, suit, claim, action, investigation or proceeding
with respect to any such infringement, misappropriation or conflict, that has
not been settled or otherwise fully resolved.  To the Knowledge of the Company,
no other Person has infringed upon, misappropriated or otherwise come into
conflict with any Intellectual Property owned by the Company or any Company
Subsidiary (other than Just-Rite).  None of the Company or any Company
Subsidiary (other than Just-Rite) has brought any action, suit or proceeding for
infringement of any Intellectual Property of the Company or any Company
Subsidiary (other than Just-Rite), or for breach of any license or agreement
involving any of such Intellectual Property, against any party since
December 31, 2006.
 
 
16

--------------------------------------------------------------------------------

 
 
(d) Each of the Company and the Company Subsidiaries (other than Just-Rite) has
taken all commercially reasonable action to protect (i) the proprietary nature
and value of the Intellectual Property used by the Company and each Company
Subsidiary (other than Just-Rite) and (ii) the secrecy, confidentiality and
value of their trade secrets.  The Intellectual Property owned by the Company
and each Company Subsidiary (other than Just-Rite) and the IP Licenses are
sufficient for the Company and the Company Subsidiaries (other than Just-Rite)
to conduct their business.
 
Section 3.18 Material Contracts.  
 
(a)  The Company has made available to Parent true and complete copies of the
following (“Material Contracts”) to the extent still in force and effect as of
the date of this Agreement:
 
(i) all Contracts (whether written or oral and whether express or implied) that
are legally binding of the Company or any Company Subsidiary (other than
Just-Rite) with customers of the Company involving payments to the Company or
any Company Subsidiary (other than Just-Rite) in excess of (a) $10,000 during
2012, or (b) anticipated to involve payments to the Company or any Company
Subsidiary in excess of $10,000 in 2013;
 
(ii) all Contracts of the Company or any Company Subsidiary (other than
Just-Rite) with any vendor or supplier of the Company or any Company Subsidiary
(other than Just-Rite) involving payments by or to the Company or any Company
Subsidiary (other than Just-Rite) in excess of (a) $10,000 during 2012, or
(b) $10,000 in anticipated payments in 2013;
 
(iii) all Contracts of the Company or any Company Subsidiary (other than
Just-Rite) that (x) contain most favored customer pricing provisions with any
third party or (y) grants any exclusive rights, rights of first refusal, rights
of first negotiation or similar rights to any Person or (z) that restrict the
ability of the Company or any Company Subsidiary (other than Just-Rite) to
compete in any business or area;
 
(iv) all Contracts of the Company or any Company Subsidiary (other than
Just-Rite) with any Affiliate, employee, director or officer of the Company, or
between the Company and any Company Subsidiary (other than Just-Rite);
 
(v) all joint venture, partnership or other similar Contracts to which the
Company or any Company Subsidiary (other than Just-Rite) is a party or any other
Contract which has involved, or is reasonably expected to involve, a sharing of
revenues, profits, cash flows, expenses or losses by the Company or any Company
Subsidiary (other than Just-Rite) with any other party;
 
 
17

--------------------------------------------------------------------------------

 
 
(vi) all distribution, original equipment manufacturing, reseller, marketing,
sales representative or similar Contracts under which any third party is
authorized to sell, sublicense, lease, distribute, market or take orders for any
product, service or technology owned, marketed, licensed or provided by the
Company or any Company Subsidiary (other than Just-Rite);
 
(vii) all Contracts in which it has granted or received most favored customer
pricing provisions, exclusive sales, distribution, marketing, manufacturing or,
rights of refusal, rights of first negotiation or similar rights;
 
(viii) all Contracts containing warranty or similar provisions with respect to
products or services or any Contracts containing any support, maintenance or
service obligation or cost with respect to products or services on the part of
the Company or any Company Subsidiary (other than Just-Rite);
 
(ix) all Contracts relating to the borrowing of money or extension of credit
(collectively, “Debt Obligations”) pursuant to which any indebtedness of the
Company or any Company Subsidiary (other than Just-Rite) is outstanding or may
be incurred and all guarantees of or by the Company or any Company Subsidiary
(other than Just-Rite) of any Debt Obligations of any other Person, other than
standard form invoices relating to accounts payable of the Company or any
Company Subsidiary (other than Just-Rite) or incurred in the ordinary course of
business consistent with past practice since December 31, 2009;
 
(x) all Contracts with any Governmental Entity;
 
(xi) all Contracts that are a customer/vendor agreement that provide for (i)
rebates or allowances or (ii) returns or credits, in each case, other than in
accordance with standard practice;
 
(xii) all Contracts with any labor union or any collective bargaining agreements
or similar Contracts;
 
(xiii) all Contracts that grant any Person a general or specific power of
attorney to act on behalf of the Company or any Company Subsidiary (other than
Just-Rite) or that relates to all or any portion of their business, operations
or assets; and
 
(xiv) all Contracts, not otherwise described in the foregoing, which to the
Company’s Knowledge are material to the Company or any Company Subsidiary (other
than Just-Rite).
 
(b) Each Material Contract is in full force and effect (except for those
Contracts that have expired in accordance with their terms and conditions) and
constitutes a legal, valid and binding agreement of the Company or the Company
Subsidiaries (other than Just-Rite), as applicable, enforceable in accordance
with its terms and conditions (subject to (i) applicable bankruptcy, insolvency,
fraudulent transfer and conveyance, moratorium, reorganization, receivership and
similar laws relating to or affecting the enforcement of the rights and remedies
of creditors generally and (ii) principles of equity (regardless of whether
considered and applied in a proceeding in equity or at law)), and except as
disclosed in the Company Disclosure Letter, the Company or the Company
Subsidiaries (other than Just-Rite), as applicable, have performed in all
respects all of their material obligations under, and are not in violation or
breach of or default under, any such Material Contract.  To the Knowledge of the
Company, the other parties to any Material Contract have performed all of their
material obligations under, and are not in violation or breach of or default
under, any such Material Contract, and have not notified the Company of any
intention to terminate such Material Contract or to require any amendment or
waiver of the terms thereof as a condition of renewing or not terminating such
Material Contract.
 
 
18

--------------------------------------------------------------------------------

 
 
(c) Except as set forth in the Company Disclosure Letter, the execution of this
Agreement and the consummation of the Transactions will not require the approval
of, or a consent to be received from, any party to any Material Contract in
order for such Material Contract to remain in full force and effect after the
consummation of the Merger.
 
(d) Except as set forth in the Company Disclosure Letter, no officer or director
of the Company or any Company Subsidiary (other than Just-Rite), and no
“associate” (as defined in Rule 14a-1 under the Exchange Act) of any of them,
has any interest in any Material Contract of, or other business arrangement
with, the Company or any Company Subsidiary (other than Just-Rite), or in any
material property (including any real property and any material personal
property, tangible or intangible), used in or pertaining to the business of the
Company or any Company Subsidiary (other than Just-Rite).
 
Section 3.19 Owned Real Property
 
None of the Company or any Company Subsidiary (other than Just-Rite) owns any
real property.
 
Section 3.20 Leased Real Property.  The Company Disclosure Letter contains a
schedule of all properties leased by the Company or a Company Subsidiary (other
than Just-Rite) (the “Leased Real Property”).  Each lease relating to Leased
Real Property (collectively, the “Leases”) is in full force and effect in
accordance with its terms.  Neither the Company nor any Company Subsidiary
(other than Just-Rite) is in default under any Lease and, to the Knowledge of
the Company, no other party to a Lease is in default under any Lease.  The
Company has made available to Parent copies of all Leases.
 
Section 3.21 Title to Assets.  Except as set forth in Company Disclosure Letter,
the Company and each Company Subsidiary (other than Just-Rite) has good and
indefeasible or marketable, as appropriate, title to, or a valid leasehold
interest in, or valid license to use, the assets and properties shown on the
Filed Company SEC Documents as it relates to the assets and properties of the
Company and /or the Company Subsidiaries (other than Just-Rite) or acquired
thereafter and all other assets and properties used in the conduct of their
respective businesses as presently conducted.  Such assets and properties are
sufficient for the operation of the business of the Company and each Company
Subsidiary (other than Just-Rite) as presently conducted.  The buildings,
equipment and other tangible assets of the Company and each Company Subsidiary
(other than Just-Rite) necessary for the operation of their respective
businesses are, individually and in the aggregate, (i) suitable for the uses to
which they are currently employed, (ii) in generally good operating condition,
(iii) regularly and properly maintained, (iv) not obsolete or in need of renewal
or replacement, except for renewal or replacement in the ordinary course of
business consistent with past practice and (v) not subject to any known defects
or conditions that would require Parent to expend a material amount of funds to
repair, other than routine, preventative or remedial maintenance.
 
Section 3.22 Insurance.  The Company Disclosure Letter contains an accurate and
complete list of all policies of property, fire, liability, workers’
compensation, errors and omissions and other forms of insurance now held by the
Company or any Company Subsidiary (other than Just-Rite) together with the name
and address of the insurer, the type of policy or bond, the principal insured
and each named insured, the policy number and period of coverage, the expiration
date, the annual premiums and payment terms, the coverage amount and any
applicable deductible. All the physical assets of the Company and the Company
Subsidiaries (other than Just-Rite) are covered by insurance policies against
such risks and in such amounts as are reasonable for prudent owners of
comparable assets, and true and complete copies of all such insurance policies
have been delivered or made available to Parent.  Neither the Company nor any
Company Subsidiary (other than Just-Rite) is in default with respect to any of
the provisions contained in any such policies of insurance or has failed to give
any notice or pay any premium or present any claim under any such insurance
policy.  The Company has no Knowledge of and neither the Company nor any Company
Subsidiary (other than Just-Rite) has received written notice that any of such
insurance policies will not be renewed by the insurer upon the scheduled expiry
of the policy or will be renewed by the insurer only on the basis that there
will be a material increase in the premiums payable in respect of the
policy.  Except as set forth in the Company Disclosure Letter, there is no claim
pending under any insurance policies as to which coverage has been questioned,
denied or disputed by the underwriters of such insurance policies including any
claims under any directors’ and officers’ insurance policies.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 3.23 Labor and Employment Matters.  
 
(a)  To the Knowledge of the Company, the Company and Company Subsidiaries have
complied in all material respects with all applicable Law related to the
employment of labor, including provisions thereof relating to wages, hours,
equal employment opportunity, collective bargaining, non-discrimination, and
withholding and payment of social security and other Taxes.  There are no
complaints, charges, lawsuits, arbitrations or other proceedings pending, or to
the Company’s Knowledge, threatened by or on behalf of any present or former
employee of the Company or any Company Subsidiary alleging any claim for
material damages including breach of any express or implied contract of
employment, wrongful termination, infliction of emotional distress or violation
of any Federal, state or local statutes or regulations concerning terms and
conditions of employment, including wages and hours, employee safety,
termination of employment and/or workplace discrimination and harassment.  Since
December 31, 2006, neither the Company nor any Company Subsidiary has retaliated
against any employee (i) who had previously submitted to his or her supervisor
or anyone else in a position of authority with the Company or Company Subsidiary
any written, or to the Knowledge of the Company, oral complaint, concern or
allegation regarding any alleged unlawful conduct by any of the Company, the
Company Subsidiaries or their employees relating to accounting, internal
accounting controls or auditing matters, or (ii) who, to the Knowledge of the
Company, has provided information to, or otherwise assisted any investigation
by, any law enforcement, regulatory or other Governmental Entity.  Since
December 31, 2009, there has been no labor union organizing or, to Company’s
Knowledge, any attempt to organize any employees of Company or any Company
Subsidiary  into one or more collective bargaining units, (y) there is no labor
strike, slowdown, stoppage or lockout actually pending, or, to the Knowledge of
the Company, threatened against the Company or any Company Subsidiary  and
(z) neither the Company nor any Company Subsidiary  is a party to or bound by
any collective bargaining or similar agreement with any labor organization.
 
(b) Since December 31, 2009, neither the Company nor any Company Subsidiary has
effectuated (i) a “plant closing” (as defined in the Worker Adjustment and
Retraining Notification (WARN) Act Pub. L. 100-379, 102 stat. 890 (1988) (the
“WARN Act”)), affecting any site of employment or one or more facilities or
operating units within any site of employment or facility of the Company or any
Company Subsidiary or (ii) a “mass layoff” (as defined in the WARN Act)
affecting any site of employment or facility of the Company or any Company
Subsidiary in the United States; nor has the Company or any Company Subsidiary
engaged in layoffs or employment terminations sufficient in number to trigger
application of any similar state, or local law or regulation similar to the WARN
Act that is applicable to the Company or any Company Subsidiary.  To the
Company’s Knowledge, neither the Company’s nor any Company Subsidiary’s
employees has suffered an “employment loss” (as defined in the WARN Act) in the
ninety (90) days prior to the date of this Agreement.
 
(c) The Company Disclosure Letter contains a true, correct and complete list of
all present employees and sales representatives employed or engaged by the
Company or any Company Subsidiary by location, including employer, name, title,
date of hire, employment status (active or type of leave), 2012 wage rate,
accrued vacation, sick and personal time (through the date of the Company
Disclosure Letter). Except as set forth in the Company Disclosure Letter, the
employment of each employee of the Company and each Company Subsidiary is
terminable at will by the Company or a Company Subsidiary, as applicable,
without penalty, Liability or severance obligation incurred by the Company or
any Company Subsidiary, except for statutory obligations or such severance
obligations incurred in the ordinary course of business, and each independent
contractor of the Company or any Company Subsidiary has been correctly
classified as such, and the Company and any Company Subsidiary can have no
Liability as a result of any employee of such entity incorrectly being
classified as an independent contractor or otherwise.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 3.24 Accounts Receivable; Disputed Accounts Payable.  
 
(a)  All Accounts Receivable (other than Accounts Receivable collected since the
date of the Filed Company SEC Documents) reflected on the Filed Company SEC
Documents are genuine and fully collectible in the aggregate amount thereof less
accruals for normal and customary rebates, allowances and trade discounts
recorded in the Filed Company SEC Documents, and less any reserves for doubtful
accounts recorded on the Filed Company SEC Documents.  Since the date of the
last Filed Company SEC Documents, there have not been any write-offs as
uncollectible of any Accounts Receivable.  None of the Accounts Receivable is
subject to any claim of offset, recoupment, setoff or counterclaim.  No Accounts
Receivable is contingent upon the performance by the Company or any Company
Subsidiary (other than Just-Rite) of an obligation or contract.  The Company
Disclosure Letter sets forth an aging of the Company’s and each Company
Subsidiary’s (other than Just-Rite) Accounts Receivable as of June 30, 2012.
 
(b) Except as set forth in the Company Disclosure Letter, there are no unpaid
invoices or bills representing amounts alleged to be owed by the Company or any
Company Subsidiary (other than Just-Rite), or other alleged obligations of the
Company or any Company Subsidiary (other than Just-Rite), which the Company or
any Company Subsidiary (other than Just-Rite) has disputed or determined to
dispute or refuse to pay.
 
Section 3.25 Products.  Except as set forth in the Company Disclosure Letter,
there are no product liability or warranty claims pending nor have any such
claims been asserted or threatened against the Company or any Company Subsidiary
(other than Just-Rite) in respect of any product sold by or on behalf of the
Company or any Company Subsidiary (other than Just-Rite), and no event has
occurred or circumstance exists that could reasonably be expected to give rise
to any proceeding, claim or demand against the Company or any Company Subsidiary
(other than Just-Rite) relating thereto or relating to any product warranty
other than warranties of products occurring in the ordinary course of
business.  Each product manufactured, sold, licensed, leased or delivered by the
Company or any Company Subsidiary (other than Just-Rite) has been in conformity
with applicable product specifications, contractual commitments, express and
implied warranties and applicable Law, and, to the Knowledge of the Company, and
except as set forth in the Company Disclosure Letter, the Company and each
Company Subsidiary (other than Just-Rite) has no Liability for violations
thereof or other damages in connection therewith, including any obligation to
recall, replace or repair any such products.  No such product is subject to any
guaranty, warranty or other indemnity beyond the applicable standard terms and
conditions of sale and warranty provided in connection with such sale.  The
Company and each Company Subsidiary (other than Just-Rite) has made available to
Parent copies of the standard terms and conditions of sale for each such product
containing applicable guaranty, warranty and indemnity provisions.  The Company
and each Company Subsidiary (other than Just-Rite) have not sold any products
containing asbestos since 1991.
 
Section 3.26 Books and Records.  The books and records of the Company and each
Company Subsidiary are true, complete and correct in all material respects and
have been maintained in accordance with sound business practices and subject to
an adequate system of internal controls.  All of such books and records are in
the possession of the Company or a Company Subsidiary.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 3.27 Customers and Suppliers.  The Company Disclosure Letter contains a
list of the top ten (10) customers or clients and top ten (10) suppliers of the
Company and each Company Subsidiary (other than Just-Rite) for the twelve (12)
months ended December 31, 2011 and for the five (5) months ended May 31, 2012,
together with the dollar amount billed by the Company and the Company
Subsidiaries (other than Just-Rite) to each customer or client and the dollar
amount of goods purchased by the Company and the Company Subsidiaries (other
than Just-Rite) from each such supplier during each such period.  To the
Knowledge of the Company, no customer, client or supplier has indicated that it
intends to terminate its relationship with the Company or any Company Subsidiary
(other than Just-Rite) or that any such customer, client or supplier has
indicated that it intends to terminate or materially modify existing Contracts
with the Company or any Company Subsidiary (other than Just-Rite) or reduce the
amount paid to the Company or any Company Subsidiary (other than Just-Rite) for
products and services.
 
Section 3.28 Inventory.  The inventory owned by the Company and the Company
Subsidiaries (other than Just-Rite) reflected on the Filed Company SEC Documents
(the “Inventory”) was properly stated therein at the lesser of cost or fair
market value determined in accordance with GAAP consistently applied.  Except
for the Lien in favor of Parent, the Inventory is owned free and clear of all
Liens.  Except as set forth in the Company Disclosure Letter, the Inventory
includes items of a quality that is usable or saleable by the Company or any
Company Subsidiary (other than Just-Rite), as applicable, in the ordinary course
of business and will be in quantities sufficient for the normal operation of
their business in accordance with past practices.  All Inventory the Company and
the Company Subsidiaries (other than Just-Rite), whether reflected on the Filed
Company SEC Documents or subsequently acquired, except for Inventory in-transit,
is located on the Leased Real Property.  Since the date of the last Filed
Company SEC Documents, there have not been any write-downs of the value of, or
establishment of, any reserves against any Inventory except for write-downs and
reserves in the ordinary course of business, consistent with past practice.
 
Section 3.29 Just-Rite ABC.  On June 8, 2009, Just-Rite entered into an
Assignment for the Benefit of Creditors (the “ABC”) with Michael P. Phelan, as
Assignor.  The Filed Company SEC Documents set forth the current status of the
ABC as of the date of this Agreement.  Since June 8, 2009, Just-Rite has had no
business operations, no assets and no employees.  Prior to the ABC, Just-Rite
operated its business in compliance with applicable Laws in all material
respects.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Parent and Merger Sub, jointly and severally, represent and warrant to the
Company that:
 
Section 4.01 Organization, Standing and Power.  Each of Parent and Merger Sub,
is duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and has full corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and could not reasonably be
expected to have a material adverse effect on Parent or prevent or materially
delay consummation of the Transactions (a “Parent Material Adverse Effect”).
 
Section 4.02 Merger Sub.  Since the date of its incorporation, Merger Sub has
not carried on any business or conducted any operations, other than the
execution of this Agreement, the performance of its obligations hereunder and
matters ancillary thereto.
 
Section 4.03 Authority; Execution and Delivery; Enforceability.  Each of Parent
and Merger Sub has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the Transactions.  The execution and
delivery by each of Parent and Merger Sub of this Agreement and the consummation
by it of the Transactions have been duly authorized by all necessary corporate
action on the part of Parent and Merger Sub.  Parent, as sole stockholder of
Merger Sub, has adopted this Agreement.  Each of Parent and Merger Sub has duly
executed and delivered this Agreement, and this Agreement constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.
 
Section 4.04 No Conflicts; Consents. 
 
(a)  The execution and delivery by each of Parent and Merger Sub of this
Agreement, do not, and the consummation of the Merger and the Transactions and
compliance with the terms hereof will not, conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a material benefit under, or result in the creation
of any Lien upon any of the properties or assets of Parent or any of its
subsidiaries under, any provision of (i) the charter or organizational documents
of Parent or any of its subsidiaries, (ii) any material Contract to which Parent
or any of its subsidiaries is a party or by which any of their respective
properties or assets is bound or (iii) subject to the filings and other matters
referred to in Section 4.04(b), any Judgment or Law applicable to Parent or any
of its subsidiaries or their respective properties or assets.
 
 
23

--------------------------------------------------------------------------------

 
 
(b) No Consent of, or registration, declaration or filing with, any Governmental
Entity is required to be obtained or made in connection with the execution,
delivery and performance of this Agreement or the consummation of the
Transactions, other than (i) compliance with and such filings as may be required
under applicable environmental Laws, (ii) such filings as may be required in
connection with the taxes described in Section 6.08, (iii) filings under any
applicable state takeover Law and (iv) such other items (A) that may be required
under the applicable Law (other than antitrust or competition Law) of any
foreign country or (B) required solely by reason of the participation of the
Company (as opposed to any third party) in the Transactions.
 
Section 4.05 Information Supplied.  None of the information supplied or to be
supplied by Parent or Merger Sub for inclusion or incorporation by reference in
the Proxy Statement or any other document required to be filed by the Company
with the SEC will, at the date it is first mailed to the Company’s stockholders
or at the time of the Company Stockholders Meeting, or filed with the SEC, as
the case may be, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.
 
Section 4.06 Brokers.  No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Merger and the Transactions
based upon arrangements made by or on behalf of Parent.
 
Section 4.07  Capital Resources.  Parent will have at Closing sufficient
immediately available funds to consummate the Transactions and to pay all
related fees and expenses.
 
ARTICLE V
 
COVENANTS RELATING TO CONDUCT OF BUSINESS
 
Section 5.01 Conduct of Business.  
 
(a)  Conduct of Business by the Company.  Except for matters set forth in the
Company Disclosure Letter or otherwise expressly permitted by this Agreement or
as agreed in writing by the parties from time to time, from the date of this
Agreement to the Effective Time, the Company shall, and shall cause each Company
Subsidiary (other than Just-Rite) to, conduct its business in the usual, regular
and ordinary course in substantially the same manner as previously conducted and
use commercially reasonable efforts to preserve intact its current business
organization, keep available the services of its current officers and employees
and keep its relationships with customers, suppliers, licensors, licensees,
distributors and others having business dealings with them to the end that its
goodwill and ongoing business shall be unimpaired at the Effective Time.  In
addition, and without limiting the generality of the foregoing, except for
matters set forth in the Company Disclosure Letter or otherwise expressly
permitted by this Agreement, from the date of this Agreement to the Effective
Time, the Company shall not, and shall not permit any Company Subsidiary (other
than Just-Rite) to, do any of the following without the prior written consent of
Parent, such consent not to be unreasonably withheld:
 
 
24

--------------------------------------------------------------------------------

 
 
(i) (A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its capital stock, (B) split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, or (C) purchase, redeem or otherwise acquire any shares of
capital stock of the Company or any Company Subsidiary (other than Just-Rite) or
any other securities thereof or any rights, warrants or options to acquire any
such shares or other securities;
 
(ii) issue, deliver, sell or grant (A) any shares of its capital stock, (B) any
Voting Company Debt or other voting securities, (C) any securities convertible
into or exchangeable for, or any options, warrants or rights to acquire, any
such shares, Voting Company Debt, voting securities or convertible or
exchangeable securities or (D) any “phantom” stock, “phantom” stock rights,
stock appreciation rights or stock-based performance units, other than the
issuance of Company Common Stock upon the exercise of Stock Options outstanding
on the date of this Agreement and in accordance with their present terms;
 
(iii) amend its certificate of incorporation, by-laws or other comparable
charter or organizational documents;
 
(iv) acquire or agree to acquire (A) by merging or consolidating with, or by
purchasing a substantial equity interest in or portion of the assets of, or by
any other manner, any business or any corporation, partnership, joint venture,
association or other business organization or division thereof or (B) any assets
that are material, individually or in the aggregate, to the Company and the
Company Subsidiaries (other than Just-Rite), taken as a whole;
 
(v) (A) grant to any employee, executive officer or director of the Company or
any Company Subsidiary (other than Just-Rite) any increase in compensation, (B)
grant to any employee, executive officer or director of the Company or any
Company Subsidiary (other than Just-Rite) any increase in severance or
termination pay, (C) enter into any employment, consulting, indemnification,
severance or termination agreement with any such employee, executive officer or
director, (D) establish, adopt, enter into or amend in any material respect any
collective bargaining agreement, Company Benefit Plan or Company Benefit
Agreement, (E) take any action to accelerate any rights or benefits, or make any
material determinations not in the ordinary course of business consistent with
prior practice, under any collective bargaining agreement, Company Benefit Plan
or Company Benefit Agreement, or (F) pay any bonuses to any current or former
officer, director, employee or other service provider, except, in the case of
the foregoing clauses (A), (B), (C), (D) and (E), as otherwise expressly
required by applicable Law;
 
(vi) make any change in accounting methods, principles or practices materially
affecting the reported consolidated assets, Liabilities or results of operations
of the Company, except insofar as may have been required (a) by GAAP or (b) by
applicable law;
 
(vii) sell, lease (as lessor) or otherwise dispose of, or subject to or permit
any Lien on, any material properties or material assets;
 
(viii) (A) incur any indebtedness for borrowed money other than under existing
credit agreements reflected on the Filed Company SEC Documents or guarantee any
such indebtedness of another Person, issue or sell any debt securities or other
rights to acquire any debt securities of the Company or any Company Subsidiary
(other than Just-Rite), guarantee any debt securities of another Person, enter
into any “keep well” or other agreement to maintain any financial statement
condition of another Person or enter into any arrangement having the economic
effect of any of the foregoing or (B) make any loans, advances or capital
contributions to, or investments in, any other Person, other than any direct or
indirect wholly owned subsidiary of the Company;
 
 
25

--------------------------------------------------------------------------------

 
 
(ix) make or agree to make any new capital expenditure or expenditures that are
in excess of $20,000;
 
(x) make or change any material Tax election, change Tax accounting methods,
file any amended Tax Returns, consent to any extension or waiver of the statute
of limitations applicable to any Tax claim or assessment, or settle or
compromise any material Tax Liability or refund;
 
(xi) (A) pay, discharge or satisfy any claims, Liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), including
the Liabilities for the automobile used by Howard Ehler on the date of this
Agreement, other than the payment, discharge or satisfaction, in the ordinary
course of business consistent with past practice or as set forth in the Company
Disclosure Letter, (B) cancel any material indebtedness (individually or in the
aggregate) or waive any claims or rights of substantial value or (C) waive the
benefits of, or agree to modify in any manner, any confidentiality, standstill
or similar agreement to which the Company or any Company Subsidiary (other than
Just-Rite) is a party;
 
(xii) enter into, grant, authorize or agree to any agreement that licenses
Intellectual Property or allows the license of Intellectual Property to any
Person;
 
(xiii) permit to be canceled or terminated, or cancel or terminate, any
insurance policy naming the Company or any Company Subsidiary (other than
Just-Rite) as a beneficiary or loss payee, unless such policy is replaced by a
policy with comparable coverage, or otherwise fail to maintain insurance at less
than current levels or otherwise in a manner consistent with past practices in
all respects; provided, however, the Company shall have the right to settle any
present litigation related to insurance coverage without being required to
comply with the provisions of this Section; provided, further that the Company
provide prompt written notice of such settlements to Parent;
 
(xiv) notwithstanding the foregoing, take any action, that will materially
decrease the Working Capital or the cash balance of the Company from their June
30, 2012 balances other than (A) in the ordinary course of business consistent
with past practice,  (B) any payments in connection with this Agreement and the
Transactions, and (C) as a result of continuing losses consistent with the
quarter ended March 31, 2012.
 
(xv) enter into, amend, or otherwise modify, terminate or waive any material
provision of, any Material Contract (other than any extension or expiration of
such Material Contract in accordance with its terms);
 
(xvi) (A) file, or suffer to exist, a voluntary or involuntary petition seeking
relief under any applicable Law, (B) consent to, or fail to contest in a timely
and appropriate manner to, the institution of any relief proceedings or the
filing of any such petition or the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for the Company or any Company Subsidiary or for any substantial part
of their assets, (C) make an assignment for the benefit of creditors, or (D)
take any action in furtherance of any of the foregoing or (E) admit in writing
its inability to pay its debts as such debts become due;
 
(xvii) hire any new employees other than to replace current manufacturing
employees on terms and conditions no more favorable than the employee being
replaced;
 
 
26

--------------------------------------------------------------------------------

 
 
(xviii) make any voluntary changes with respect to the management, supervisory
or other key personnel;
 
(xix) pay or incur any obligation to pay any compensation or remuneration,
whether in cash, stock, or in-kind, to any member of the Company’s or any
Company Subsidiary’s Board of Directors on account of their service in such
capacity except for (A) any compensation or remuneration to a Board member that
was earned and unpaid as of June 12, 2012, (B) reimbursing Board members for
their reasonable out-of-pocket expenses for attending Board meetings in
accordance with the Company’s or any Company Subsidiary’s policies and
procedures, and (C) the payment of regular employment compensation for an
employee Director, or
 
(xx) authorize any of, or commit or agree to take any of, the foregoing actions.
 
(b) Other Actions.  Except as otherwise permitted by Section 5.02, the Company
and Parent shall not, and shall not permit any of their respective subsidiaries
to, take any action that would, or that could reasonably be expected to, result
in any condition to the Merger set forth in Article VII, not being satisfied.
 
(c) Advice of Changes.  The Company shall promptly advise Parent orally and in
writing of any change or event that has had or is expected to have a Company
Material Adverse Effect.  Parent shall promptly advise the Company orally and in
writing of any change or event that has had or is expected to have a Parent
Material Adverse Effect.
 
Section 5.02 No Solicitation.  
 
(a)  The Company shall not, nor shall it authorize or permit any Company
Subsidiary to, nor shall it authorize or permit any officer, director or
employee of, or any investment banker, attorney or other advisor or
representative (collectively, “Representatives”) of, the Company or any Company
Subsidiary to, (i) directly or indirectly solicit, initiate or encourage the
submission of, any Company Takeover Proposal, (ii) enter into any agreement with
respect to any Company Takeover Proposal or (iii) directly or indirectly
participate in any discussions or negotiations regarding, or furnish to any
Person any information with respect to, or take any other action to facilitate
any inquiries or the making of any proposal that constitutes, or may reasonably
be expected to lead to, any Company Takeover Proposal; provided, however, that,
if the Company Stockholder Approval has not yet been obtained, the Company may,
to the extent required by the fiduciary obligations of the Company Board, as
determined in good faith by a majority of the members thereof, after
consultation with outside legal counsel in response to a bona fide, written
Company Takeover Proposal that is made by a Person a majority of the members of
the Company Board determine, in good faith, after consultation with its outside
legal counsel and independent financial advisor, is reasonably capable of making
a Superior Company Proposal and that a majority of the members of the Company
Board determine, in good faith, after consultation with the Company’s
independent financial advisor, is reasonably likely to result in a Superior
Company Proposal that was not solicited by the Company and that did not
otherwise result from a breach of this Section 5.02(a), and subject to
compliance with Section 5.02(c), (x) furnish information with respect to the
Company to the Person making such Company Takeover Proposal and its
Representatives pursuant to a customary confidentiality agreement (provided that
such information is contemporaneously provided to Parent) and (y) participate in
discussions or negotiations with such Person and its Representatives regarding
any Company Takeover Proposal.  The Company shall, and shall cause its
Representatives to, cease immediately all discussions and negotiations existing
on the date of this Agreement regarding any proposal that constitutes, or may
reasonably be expected to lead to, a Company Takeover Proposal.
 
 
27

--------------------------------------------------------------------------------

 
 
(b) Neither the Company Board nor any committee thereof shall (i) withdraw or
modify in a manner adverse to Parent or Merger Sub, or propose publicly to
withdraw or modify, in a manner adverse to Parent or Merger Sub, the approval or
recommendation by the Company Board or any such committee, of this Agreement or
the Merger, (ii) approve any letter of intent, agreement in principle,
acquisition agreement or similar agreement relating to any Company Takeover
Proposal or (iii) approve or recommend, or propose to approve or recommend, any
Company Takeover Proposal.  Notwithstanding the foregoing, if, prior to the
obtaining of the Company Stockholder Approval, the Company Board receives a
Superior Company Proposal and as a result thereof a majority of the members of
the Company Board determine in good faith, after consultation with outside
counsel and receipt of advice therefrom, that it is necessary to do so in order
to comply with their fiduciary obligations, the Company Board may withdraw or
modify its approval or recommendation of the Merger and this Agreement.
 
(c) The Company shall promptly advise Parent orally and in writing of any
Company Takeover Proposal or any inquiry with respect to or that could
reasonably be expected to lead to any Company Takeover Proposal, and the
identity of the Person making any such Company Takeover Proposal or inquiry
including any change to the material terms of any such Company Takeover Proposal
or inquiry.  The Company shall keep Parent fully informed of the status
including any change to the material terms of any such Company Takeover Proposal
or inquiry.
 
(d) For purposes of this Agreement:
 
“Company Takeover Proposal” means (i) any proposal or offer for a merger,
consolidation, dissolution, recapitalization or other business combination
involving the Company, (ii) any proposal for the issuance by the Company of more
than 10% of its equity securities as consideration for the assets or securities
of another Person or (iii) any proposal or offer to acquire in any manner,
directly or indirectly, more than 10% of the equity interest in any voting
securities of, or the assets of, the Company or any Company Subsidiary, in each
case other than this Agreement, the Merger and the Transactions.
 
“Superior Company Proposal” means any proposal made by a third party to acquire
(i) all the Company Common Stock, (ii) all, or substantially all, the assets of
the Company, pursuant to a tender or exchange offer, a merger, a consolidation,
a liquidation or dissolution, a recapitalization, a sale of all or substantially
all its assets or otherwise, or (iii) or offer to acquire a majority equity
interest in the Company (A) on terms which a majority of the members of the
Company Board determines in good faith to be superior from a financial point of
view to the holders of Company Common Stock than this Agreement, the Merger and
the Transactions (after consultation with the Company’s independent financial
advisor), taking into account all the terms and conditions of such proposal and
this Agreement (including any proposal by Parent to amend the terms of the
Transactions) (B) that is not subject to a financing condition, or if subject to
a financing condition, shall have (X) delivered to the Company (and the Company
shall have delivered to Parent) duly executed commitment letters from financial
institutions of international reputation committing, subject to (and only to)
customary terms and conditions expressly set forth therein, to provide debt and
equity financing to such offeror, that, assuming the financings contemplated by
such letters were consummated in accordance with their terms, the offeror would
have sufficient funds to pay, when due, all obligations of the offeror pursuant
to its offer and (Y) confirmed in writing as of the determination of whether
such offer constitutes a Superior Offer that (x) no amendment or modification of
any of such commitment letters shall be contemplated by the offeror, (y) the
respective commitments contained in the commitment letters have not been
withdrawn or rescinded in any respect and (z) the offeror has no reason to
believe that any of the conditions to the financings contemplated by such
commitment letters will not be satisfied on a timely basis or that the financing
contemplated by the commitment letters will not be made available on a timely
basis and (C) that is reasonably capable of being completed, taking into account
all financial, regulatory, legal and other aspects of such proposal.
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
ADDITIONAL AGREEMENTS
 
Section 6.01 Preparation of Proxy Statement; Stockholders Meeting.  
 
(a)  The Company shall, contemporaneously with the public announcement of this
Agreement on Form 8-K but in any event no later than seven (7) calendar days
following the date hereof, prepare and file with the SEC the Proxy Statement in
preliminary form, and each of the Company and Parent shall use its reasonable
best efforts to respond as promptly as practicable to any comments of the SEC
with respect thereto.  The Company shall notify Parent promptly of the receipt
of any comments from the SEC or its staff and of any request by the SEC or its
staff for amendments or supplements to the Proxy Statement or for additional
information and shall supply Parent with copies of all correspondence between
the Company or any of its representatives, on the one hand, and the SEC or its
staff, on the other hand, with respect to the Proxy Statement.  If at any time
prior to receipt of the Company Stockholder Approval there shall occur any event
that should be set forth in an amendment or supplement to the Proxy Statement,
the Company shall promptly prepare and mail to its stockholders such an
amendment or supplement.  The Company shall not mail any Proxy Statement, or any
amendment or supplement thereto, to which Parent reasonably objects.
 
(b) The Company shall, as soon as practicable following the earlier of (i)
notice by the SEC that they will not review the Proxy Statement or (ii)
responding to any SEC comments to the Proxy Statement to their satisfaction;
duly call, give notice of, mail the Proxy Statement to the Company’s
Stockholders, convene and hold a meeting of its stockholders (the “Company
Stockholders Meeting”) for the purpose of seeking the Company Stockholder
Approval.  The Company shall, through the Company Board, recommend to its
stockholders that they give the Company Stockholder Approval, except to the
extent that the Company Board shall have withdrawn or modified its approval or
recommendation of this Agreement or the Merger as permitted by Section
5.02(b).  Without limiting the generality of the foregoing, the Company agrees
that its obligations pursuant to the first sentence of this Section 6.01(b)
shall not be affected by (i) the commencement, public proposal, public
disclosure or communication to the Company of any Company Takeover Proposal or
(ii) the withdrawal or modification by the Company Board of its approval or
recommendation of this Agreement or the Merger, unless the Company has
terminated the Agreement in accordance with the provisions of Sections 8.01(e)
and 8.05(b).
 
(c) Parent shall cause all shares of Company Common Stock owned by Merger Sub or
any other subsidiary of Parent to be voted in favor of the adoption of this
Agreement.
 
Section 6.02 Access to Information; Confidentiality.  
 
(a)  The Company shall, and shall cause each of the Company Subsidiaries (other
than Just-Rite) to, afford to Parent, and to Parent’s officers, employees,
accountants, counsel, financial advisors and other representatives, reasonable
access during normal business hours during the period prior to the Effective
Time to all their respective properties, books, contracts, commitments,
personnel and records and, during such period, the Company shall, and shall
cause each of the Company Subsidiaries (other than Just-Rite) to, furnish
promptly to Parent (a) a copy of each report, schedule, registration statement
and other document filed by it during such period pursuant to the requirements
of Federal or state securities laws and (b) all other information concerning its
business, properties and personnel as Parent may reasonably request; provided,
however, that the Company may withhold (i) any document or information that is
subject to the terms of a confidentiality agreement with a third party or (ii)
any information which it reasonably believes, after consultation with outside
counsel, it may not provide to Parent by reason of applicable Law.  If any
material is withheld by the Company pursuant to the proviso to the preceding
sentence, the Company shall inform Parent as to the general nature of what is
being withheld to the extent the provision of such information will not cause
the Company (or any Company Subsidiary) to violate any agreement with a third
party or any applicable Law.  Without limiting the generality of the foregoing,
the Company shall, within two (2) business days of request therefor, provide
Parent with access to the information described in Rule 14a-7(a)(2)(ii) under
the Exchange Act and with access to any information to which a holder of Company
Common Stock would be entitled under Section 220 of the DGCL (assuming such
holder met the requirements of such section).
 
 
29

--------------------------------------------------------------------------------

 
 
(b) Each party hereto acknowledges that the information being provided to it, by
the other party, in connection with this Agreement, the Merger and the
Transactions is confidential and is not generally available to the public;
provided, however, that such confidential information shall not include any
information that (i) at the time of disclosure or thereafter is generally
available to and known by the public (other than as a result of a breach of this
Section), (ii) after Closing becomes available to a party, its Affiliates or its
Representatives from a source other than the other party or its Representatives
or (iii) the information was independently acquired or developed by a party, its
Affiliates or its Representatives without reference to, or incorporation of,
other confidential information.  Each party hereto acknowledges and agrees that
such information is proprietary and confidential in nature and shall, and shall
cause its Affiliates and shall direct each of their Representatives to, keep all
such information strictly confidential.  Each party shall be responsible for any
breach of these confidentiality provisions by its respective Affiliates and its
and their Representatives.  If a party, its Affiliates or any of their
Representatives are legally required to disclose any such confidential
information (whether by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process), such Person (the
“Disclosing Party”) shall or shall cause its Representatives to (in each case
unless prohibited by applicable Law) provide the other party with prompt written
notice of such request so that the other party may seek an appropriate
protective order or other appropriate remedy.  If such protective order or
remedy is not obtained, the Disclosing Party may disclose, and shall use
commercially reasonable efforts to obtain assurance that confidential treatment
will be accorded to, such confidential information.  Effective upon, and only
upon, the Closing, these confidentiality provisions shall terminate with respect
to information relating solely to the Company and the Company Subsidiaries;
provided, however, that each party acknowledges that any and all other
information provided to it by the other party or its Representatives shall
remain subject to these confidentiality provisions after the Closing Date.
 
Section 6.03 Best Efforts; Notification.  
 
(a)  Upon the terms and subject to the conditions set forth in this Agreement,
each of the parties shall use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Merger and the Transactions, including (i) the obtaining of all
necessary actions or nonactions, waivers, consents and approvals from
Governmental Entities and the making of all necessary registrations and filings
(including filings with Governmental Entities, if any) and the taking of all
reasonable steps as may be necessary to obtain an approval or waiver from, or to
avoid an action or proceeding by, any Governmental Entity, (ii) the obtaining of
all necessary consents, approvals or waivers from third parties, (iii) the
defending of any lawsuits or other legal proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
Transactions, including any proceeding in connection with Appraisal Shares or
lawsuits and proceedings seeking to have any stay or temporary restraining order
entered by any court or other Governmental Entity vacated or reversed (iv) the
execution and delivery of any additional instruments necessary to consummate the
Transactions and to fully carry out the purposes of this Agreement.  In
connection with and without limiting the foregoing, the Company and the Company
Board shall (i) take all action necessary to ensure that no state takeover
statute or similar statute or regulation is or becomes applicable to the Merger,
any Transaction or this Agreement and (ii) if any state takeover statute or
similar statute or regulation becomes applicable to this Agreement, take all
action necessary to ensure that the Merger and the Transactions may be
consummated as promptly as practicable on the terms contemplated by this
Agreement and otherwise to minimize the effect of such statute or regulation on
the Merger and the Transactions.  The Company shall use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with Parent in the obtaining of
any employment agreements that Parent requests.
 
 
30

--------------------------------------------------------------------------------

 
 
(b) The Company shall give prompt notice to Parent, and Parent or Merger Sub
shall give prompt notice to the Company, of (i) any representation or warranty
made by it contained in this Agreement that is qualified as to materiality
becoming untrue or inaccurate in any respect or any such representation or
warranty that is not so qualified becoming untrue or inaccurate in any material
respect or (ii) the failure by it to comply with or satisfy in any material
respect any covenant, condition or agreement to be complied with or satisfied by
it under this Agreement; provided, however, that no such notification shall
affect the representations, warranties, covenants or agreements of the parties
or the conditions to the obligations of the parties under this Agreement.
 
Section 6.04 Stock Options.  
 
(a)  As soon as practicable following the date of this Agreement, the Company
Board (or, if appropriate, any committee administering the Company Stock Plans)
shall adopt such resolutions or take such other actions as are required to
adjust the terms of all outstanding Stock Options heretofore granted under any
Company Stock Plan to provide that each Stock Option outstanding (whether or not
vested) shall be canceled in exchange for a cash payment (Parent shall cause
such cash payment to be provided to the Company by Merger Sub or Paying Agent)
by the Company at the Effective Time of an amount equal to (i) the excess, if
any, of (x) the Merger Consideration over (y) the exercise price per share of
Company Common Stock subject to such Stock Option, multiplied by (ii) the number
of shares of Company Common Stock for which such Stock Option shall not
theretofore have been exercised.
 
(b) All amounts payable pursuant to this Section 6.04 shall be subject to any
required withholding of Taxes (including any income tax) and shall be paid
without interest.  The Company shall obtain all consents of the holders of the
Stock Options to effectuate the foregoing.  Notwithstanding anything to the
contrary contained in this Agreement, payment shall, at Parent’s request, be
withheld in respect of any Stock Option until all necessary consents from the
affected individual are obtained.
 
(c) The Company Stock Plans shall terminate as of the Effective Time, and the
provisions in any other Company Benefit Plan or Company Benefit Agreement
providing for the issuance, transfer or grant of any capital stock of the
Company or any interest in respect of any capital stock of the Company shall be
deleted as of the Effective Time, and the Company shall ensure that following
the Effective Time no holder of a Stock Option or any participant in any Company
Stock Plan or other Company Benefit Plan or Company Benefit Agreement shall have
any right thereunder to acquire any capital stock of the Company or the
Surviving Corporation.
 
(d) In this Agreement:
 
“Stock Option” means any option to purchase Company Common Stock granted under
any Company Stock Plan.
 
“Company Stock Plans” means the 2006 Stock Award and Incentive Plan.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 6.05 Indemnification.  
 
(a)  Parent and Merger Sub agree that all rights to indemnification for acts or
omissions occurring prior to the Effective Time now existing in favor of the
current or former directors, officers, employees or fiduciaries of the Company
and the Company Subsidiaries (the “Indemnified Persons”) as provided in their
respective certificates of incorporation or by-laws or other indemnification
agreements shall be assumed by the Surviving Corporation in the Merger, without
further action, at the Effective Time, and survive the Merger and shall continue
in full force and effect in accordance with their terms.  The Company shall
cause to be maintained for a period of not less than three years from the
Effective Time the directors’ and officers’ insurance and indemnification
policies of the Company and the Company Subsidiaries to the extent that it
provides coverage for events occurring prior to the Effective Time.  Prior to
the Closing, the Company and each Company Subsidiary shall purchase or cause to
be purchased, at the Company’s expense, an extended reporting period for
directors’ and officers’ liability and fiduciary liability policies covering the
current directors’ and officers’ for a period of at least three years following
the Closing Date, the terms and conditions of such extended reporting period to
be no less advantageous to the directors and officers as the terms and
conditions of such directors’ and officers’ liability and fiduciary liability
insurance in effect as of the date hereof unless otherwise mutually agreed
between Parent and the Company and shall include coverage with respect to claims
arising from facts or events that occurred on or before the Closing Date,
including with respect to the transactions contemplated by this Agreement.
 
(b) The obligations of Parent and the Surviving Corporation under this Section
6.05 shall not be terminated or modified by such parties in a manner so as to
adversely affect any Indemnified Person, or any other Person entitled to the
benefit of this Section 6.05 of this Agreement, as the case may be, to whom this
Section 6.05 applies without the consent of the affected Indemnified Person or
such other Person, as the case may be.  If Parent or the Surviving Corporation
or any of their respective successors or assigns (i) shall consolidate with or
merge into any other corporation or entity and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) shall
transfer all or substantially all of its properties and assets to any
individual, corporation or other entity, then, and in each such case, proper
provisions shall be made so that the successors and assigns of Parent or the
Surviving Corporation, as the case may be, shall assume all of their applicable
obligations set forth in this Section 6.05.
 
(c) The provisions of this Section 6.05 are (i) intended to be for the benefit
of, and will be enforceable by, each Indemnified Person and each other Person
entitled to the benefit of Section 6.05 of this Agreement, his or her heirs and
his or her representatives and (ii) in addition to, and not in substitution for,
any other rights to indemnification or contribution that any such Person may
have by contract or otherwise.  It is the parties’ intention that
indemnification be available hereunder in accordance with, and subject to the
limitations of, this Section 6.05 for any losses arising out of a breach of any
particular representation, warranty or covenant made to a party regardless of
the claimant’s actual or constructive knowledge of such breach or such losses or
of any effect relating to such breach or such losses.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 6.06 Fees and Expenses.  
 
(a)  Except as provided below, all fees and expenses incurred in connection with
the Merger and the Transactions shall be paid by the party incurring such fees
or expenses, whether or not the Merger is consummated.
 
(b) The Company shall pay to Parent a fee of $38,500 if: (i) the Company
terminates this Agreement pursuant to Section 8.01(e); (ii) Parent terminates
this Agreement pursuant to Section 8.01(d)(i) or 8.01(d)(ii); or (iii) this
Agreement is terminated pursuant to Section 8.01(c) or 8.01(d)(iii) and within
one year of such termination the Company enters into a definitive agreement to
consummate, or consummates, a Change of Control Transaction.  Any fee due under
this Section 6.06(b) shall be paid by wire transfer of same-day funds within
three (3) days of receipt of notice of such termination of this Agreement
(except that in the case of termination pursuant to clause (i) above such
payment shall be made on the date of execution of such definitive agreement or,
if earlier, consummation of such Change of Control Transaction).
 
(c) If this Agreement is terminated pursuant to Sections 8.01(c) or
8.01(d)(iii), the Company shall reimburse Parent and Merger Sub for all their
reasonable out-of-pocket expenses incurred in connection with this Agreement,
the Merger and the Transactions.  Such reimbursement shall be paid by wire
transfer of same-day funds within three (3) days of receipt of notice
of  termination of this Agreement.
 
(d)  The Company shall reimburse Parent and Merger Sub for all their expenses
actually incurred not in excess of $150,000 for (i) professional services
including accountants, counsel and financial advisors, (ii) actual travel and
travel related costs and (iii) costs and expenses associated with any management
presentations and meetings, in connection with this Agreement, the Merger and
the Transactions; if this Agreement is terminated pursuant to Sections 8.01(a),
8.01(b)(i) or 8.01(b)(iii), and, in each case, within one (1) year of such
termination the Company enters into a definitive agreement to consummate, or
consummates, the transactions contemplated by a Change of Control
Transaction.  Such reimbursement shall be made on the date of execution of such
definitive agreement or, if earlier, consummation of such Change of Control
Transaction.
 
Section 6.07 Public Announcements.  Parent and Merger Sub, on the one hand, and
the Company, on the other hand, shall consult with each other before issuing,
and provide each other the opportunity to review and comment upon, any press
release or other public statements with respect to the Merger and the
Transactions and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
Law, court process or by obligations pursuant to any listing agreement with any
national securities exchange.
 
Section 6.08 Transfer Taxes.  All stock transfer, real estate transfer,
documentary, stamp, recording and other similar Taxes (including interest,
penalties and additions to any such Taxes) (“Transfer Taxes”) incurred in
connection with the Merger or the Transactions shall be paid by either Merger
Sub or the Surviving Corporation, and the Company shall cooperate with Merger
Sub and Parent in preparing, executing and filing any Tax Returns with respect
to such Transfer Taxes.
 
 
33

--------------------------------------------------------------------------------

 
 
Section 6.09 Stockholder Litigation.  The Company shall give Parent the
reasonable opportunity to participate in the defense or settlement of any
stockholder litigation against the Company and its directors relating to the
Merger and the Transactions; provided, however, that no such settlement shall be
agreed to without Parent’s consent, which shall not be unreasonably withheld.
 
ARTICLE VII
 
CONDITIONS PRECEDENT
 
Section 7.01 Conditions to Each Party’s Obligation to Effect The Merger.  The
respective obligation of each party to effect the Merger is subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:
 
(a) Stockholder Approval.  The Company shall have obtained the Company
Stockholder Approval.
 
(b) No Injunctions or Restraints Litigation.  There shall not be pending or
threatened any suit, action or proceeding (in each case that has a reasonable
likelihood of success) nor any temporary restraining order, preliminary or
permanent injunction or other judgment or order issued by a court of competent
jurisdiction or other Governmental Entity of competent jurisdiction
(collectively, the “Restraints”) in effect (i) seeking to or making the Merger
illegal or otherwise prohibiting or limiting the consummation of the Merger, in
any way, including any limitations on the ownership or operation of the Company
and limitations on the ability of Parent to acquire, hold or exercise full
rights of ownership or (ii) seeking to obtain from the Company, Parent or Merger
Sub any damages that are material in relation to the Company and the Company’s
subsidiaries taken as a whole assuming the Merger and the Transactions have been
given effect.  No law or regulation preventing the consummation of the Merger
shall be in effect.  Prior to asserting this condition, subject to Section 6.03,
each of the parties shall have used all reasonable efforts to prevent the entry
of any such injunction or other order and to appeal as promptly as possible any
such judgment that may be entered.
 
Section 7.02 Conditions to Obligations of Parent and Merger Sub.  The
obligations of Parent and Merger Sub to effect the Merger are subject to the
following conditions:
 
(a) Representations and Warranties.  The representations and warranties of the
Company in this Agreement that are qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects, as of the date of this Agreement and as of the Closing Date as though
made on the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date), other than for such failures to be
true and correct that, individually and in the aggregate, have not had and is
not expected to have a Company Material Adverse Effect.  Parent shall have
received a certificate signed on behalf of the Company by the principal
executive officer and the chief financial officer of the Company to such effect.
 
 
34

--------------------------------------------------------------------------------

 
 
(b) Performance of Obligations of the Company.  The Company shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing Date, and Parent shall have received a
certificate signed on behalf of the Company by the principal executive officer
and the chief financial officer of the Company to such effect.
 
(c) Absence of Company Material Adverse Effect.  Since March 31, 2012, there
shall not have been a Company Material Adverse Effect or any change,
circumstance, event or effect that is reasonably expected to have a Company
Material Adverse Effect.
 
(d) Appraisal Shares.  Appraisal Shares shall not represent more than ten (10%)
percent of the outstanding Company Common Stock.
 
(e) Legal Opinion.  Parent shall have received from Bryan W. Bauman, P.A. a
legal opinion, addressed to Parent and dated the Closing Date, substantially in
the form attached hereto as Exhibit B.
 
(f) Good Standing.  Parent shall have received good standing certificates of the
Company and each Company Subsidiary from their respective jurisdiction of
formation and such other jurisdictions in which the Company and each Company
Subsidiary are qualified as a foreign company, dated within ten (10) calendar
days prior to the Closing Date.
 
(g) Secretary’s Certificate.  Parent shall have received a certificate of the
secretary or equivalent Person of the Company and each Company Subsidiary, as
applicable, in a form reasonably satisfactory to Parent, certifying (i)
resolutions of the Company’s Board approving and authorizing the execution,
delivery and performance by this Agreement and and the consummation of the
transactions contemplated hereby, (ii) a correct and complete copy of the
certificate of incorporation and by-laws of the Company and each Company
Subsidiary, and (iii) incumbency matters with respect to the Company and each
Company Subsidiary.
 
(h) Consents.  Any consents, approvals and filings under applicable Law
including any items under Section 3.05(b) (whether or not disclosed on the
Company Disclosure Letter) shall have been obtained or made.
 
Section 7.03 Conditions to Obligation of the Company.  The obligation of the
Company to effect the Merger are subject to the following conditions:
 
(a) Representations and Warranties.  The representations and warranties of
Parent and Merger Sub in this Agreement that are qualified as to materiality
shall be true and correct and those not so qualified shall be true and correct
in all material respects, as of the date of this Agreement and as of the Closing
Date as though made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date), other than for such failures
to be true and correct that, individually and in the aggregate, have not had and
could not reasonably be expected to have a Parent Material Adverse Effect.  The
Company shall have received a certificate signed on behalf of Parent and Merger
Sub by an executive officer of Parent and Merger Sub to such effect.
 
 
35

--------------------------------------------------------------------------------

 
 
(b) Parent and Merger Sub shall have performed in all material respects all
obligations to be performed by them under this Agreement at or prior to the
Closing Date, and the Company shall have received a certificate signed on behalf
of Parent and Merger Sub by an executive officer of Parent and Merger Sub to
such effect.
 
(c) Parent shall satisfy at Closing of the Company’s obligations for severance
for Betty Murchison as disclosed in the Company Disclosure Letter.
 
ARTICLE VIII
 
TERMINATION, AMENDMENT AND WAIVER
 
Section 8.01 Termination.  This Agreement may be terminated at any time prior to
the Effective Time, whether before or after receipt of Company Stockholder
Approval:
 
(a) by mutual written consent of Parent, Merger Sub and the Company;
 
(b) by either Parent or the Company:
 
(i) if the Merger is not consummated on or before December 15, 2012 (the
“Outside Date”), unless the failure to consummate the Merger is the result of a
willful and material breach of this Agreement by the party seeking to terminate
this Agreement; provided, however, that the passage of such period shall be
tolled for any part thereof during which any party shall be subject to a
nonfinal order, decree, ruling or action restraining, enjoining or otherwise
prohibiting the consummation of the Merger;
 
(ii) if any Governmental Entity issues an order, decree or ruling or takes any
other action permanently enjoining, restraining or otherwise prohibiting the
Merger and such order, decree, ruling or other action shall have become final
and nonappealable; or
 
(iii) if, upon a vote at a duly held meeting to obtain the Company Stockholder
Approval, the Company Stockholder Approval is not obtained;
 
(c) by Parent, if the Company breaches or fails to perform in any material
respect any of its representations, warranties or covenants contained in this
Agreement, which breach or failure to perform (i) would give rise to the failure
of a condition set forth in Section 7.02(a) or 7.02(b), and (ii) cannot be or
has not been cured within thirty (30) days after the giving of written notice to
the Company of such breach (provided that Parent is not then in willful and
material breach of any representation, warranty or covenant contained in this
Agreement);
 
 
36

--------------------------------------------------------------------------------

 
 
(d) by Parent:
 
(i) if the Company Board or any committee thereof withdraws or modifies, in a
manner adverse to Parent or Merger Sub, or proposes to withdraw or modify,(in
each case, regardless whether or not such proposal is delivered pursuant to
Section 8.05(b)) in a manner adverse to Parent or Merger Sub, its approval or
recommendation of this Agreement or the Merger, fails to recommend to the
Company’s stockholders that they give the Company Stockholder Approval or
approves or recommends, or proposes to approve or recommend, any Company
Takeover Proposal;
 
(ii) if the Company Board fails to reaffirm unconditionally its recommendation
to the Company’s stockholders that they give the Company Stockholder Approval
within five (5) business days of Parent’s written request to do so (which
request may be made at any time that a Company Takeover Proposal is pending,
which public reaffirmation must also include the unconditional rejection of such
Company Takeover Proposal); or
 
(iii) if (A) the Company or any of its officers, directors, employees,
representatives or agents takes any of the actions that are prohibited by
Section 5.02 but for the exceptions therein allowing certain actions to be taken
pursuant to the proviso in the first sentence of Section 5.02(a) or (B) the
Company gives Parent the notification contemplated by Section 8.05(b)(iii);
 
(e) by the Company in accordance with Section 8.05(b); provided, however, that
the Company shall have complied with all provisions thereof, including the
notice provisions therein; or
 
(f)  by the Company, if Parent or Merger Sub breaches or fails to perform in any
material respect any of its representations, warranties or covenants contained
in this Agreement, which breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 7.02(a) or 7.02(b), and (ii) cannot
be or has not been cured within thirty (30) days after the giving of written
notice to Parent or Merger Sub of such breach (provided that the Company is not
then in willful and material breach of any representation, warranty or covenant
contained in this Agreement).
 
Section 8.02 Effect of Termination.  In the event of termination of this
Agreement by either the Company or Parent as provided in Section 8.01, this
Agreement shall forthwith become void and have no effect, without any Liability
or obligation on the part of Parent, Merger Sub or the Company, other than
Section 3.14, Section 4.06, Section 6.02, Section 6.06, this Section 8.02,
Section 9.05, Section 9.07, Section 9.08, and Section 9.10 which provisions
shall survive such termination, and except to the extent that such termination
results from the willful and material breach by a party of any representation,
warranty or covenant set forth in this Agreement.
 
Section 8.03 Amendment.  This Agreement may be amended by the parties at any
time before or after receipt of the Company Stockholder Approval; provided,
however, that (i) after receipt of the Company Stockholder Approval, there shall
be made no amendment that by Law requires further approval by the stockholders
of the Company without the further approval of such stockholders, (ii) no
amendment shall be made to this Agreement after the Effective Time and (iii)
except as provided above no amendment of this Agreement by the Company shall
require the approval of the stockholders of the Company.  This Agreement may not
be amended except by an instrument in writing signed on behalf of each of the
parties.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 8.04 Extension; Waiver.  At any time prior to the Effective Time, the
parties may (a) extend the time for the performance of any of the obligations or
other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties contained in this Agreement or in any document
delivered pursuant to this Agreement or (c) subject to the proviso of Section
8.03, waive compliance with any of the agreements or conditions contained in
this Agreement.  Subject to the proviso in Section 8.03, no extension or waiver
by the Company shall require the approval of the stockholders of the
Company.  Any agreement on the part of a party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.  The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.
 
Section 8.05 Procedure for Termination, Amendment, Extension or Waiver.  
 
(a)  A termination of this Agreement pursuant to Section 8.01, an amendment of
this Agreement pursuant to Section 8.03 or an extension or waiver pursuant to
Section 8.04 shall, in order to be effective, require in the case of Parent,
Merger Sub or the Company, action by its Board of Directors or the duly
authorized designee of its Board of Directors.  Termination of this Agreement
prior to the Effective Time shall not require the approval of the stockholders
of the Company.
 
(b) The Company may terminate this Agreement pursuant to Section 8.01(e) only if
(i) the Company Board has received a Superior Company Proposal, (ii) in light of
such Superior Company Proposal a majority of the directors of the Company shall
have determined in good faith, after consultation with outside counsel, that it
is necessary for the Company Board to withdraw or modify its approval or
recommendation of this Agreement or the Merger in order to comply with its
fiduciary duty under applicable Law, (iii) the Company has notified Parent in
writing of the determinations described in clause (ii) above, (iv) at least ten
(10) business days following receipt by Parent of the notice referred to in
clause (iii) above, and taking into account any revised written proposal made by
Parent since receipt of the notice referred to in clause (iii) above, such
Superior Company Proposal remains a Superior Company Proposal and a majority of
the directors of the Company has again made the determinations referred to in
clause (ii) above, (v) the Company is in compliance with Section 5.02, (vi) the
Company concurrently pays the fee due under Section 6.06, (vii) the Company
Board concurrently approves, and the Company concurrently enters into, a
definitive agreement providing for the implementation of such Superior Company
Proposal.
 
 
38

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
GENERAL PROVISIONS
 
Section 9.01 Nonsurvival of Representations and Warranties.  None of the
representations and warranties in this Agreement or in any instrument delivered
pursuant to this Agreement shall survive the Effective Time or earlier
termination of this Agreement.  This Section 9.01 shall not limit any covenant
or agreement of the parties set forth in Article VI which by its terms
contemplates performance after the Effective Time.
 
Section 9.02 Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):
 
(a) if to Parent or Merger Sub or, if after the Closing, to the Company, to:
 
Q.E.P. Co., Inc.
1001 Broken Sound Parkway, NW  Suite A
Boca Raton, FL 33487
Attention: Chief Executive Officer
Telephone No.: 561-994-5550
Facsimile No.: 561-994-1530


with a copy to (which shall not constitute notice):


Holland & Knight LLP
701 Brickell Avenue, Suite 3000
Miami, FL 33131
Attention:  Rodney H. Bell, Esq.
Facsimile No.: 305-789-7799
 
 
39

--------------------------------------------------------------------------------

 


(b) if to the Company (before Closing), to:
 
Imperial Industries, Inc.
1259 NW 21st Street
Pompano Beach, FL 33069
Attention: Howard L. Ehler, Jr., Executive Vice President
Facsimile: (954) 970-3538




with copies to:


S. Daniel Ponce, Chairman of the Board
c/o Legon, Ponce & Fodiman, P.A.
1111 Brickell Avenue, Suite 2150
Miami, FL  33131
Facsimile (305) 444-9937


and


Bryan W. Bauman, P. A.
15851 SW 41st Street, Suite 600
Davie, FL 33331
Attention: Bryan W. Bauman, Esq.
Facsimile: 954-796-3401


Section 9.03 Definitions.  (a)  For purposes of this Agreement:
 
“Accounts Payable” means all accounts payable of the Company and each Company
Subsidiary (other than Just-Rite) in accordance with GAAP.
 
“Accounts Receivable” means all accounts receivable, notes receivable and other
indebtedness due and owed by any third party to the Company or any Company
Subsidiary (other than Just-Rite) in accordance with GAAP, including all trade
accounts receivable representing amounts receivable in respect of goods shipped,
products sold or services rendered and the full benefit of any security for such
accounts or debts.
 
 
40

--------------------------------------------------------------------------------

 
 
“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.
 
“aware” or “awareness” means the same as “Knowledge”.
 
“Change of Control Transaction” means, with respect to the Company, a
transaction with a party other than Parent, Merger Sub or one of Parent’s
subsidiaries involving (i) a merger, reorganization, consolidation, share
exchange, business combination, recapitalization, liquidation, dissolution, or
similar transaction or a series of transactions, involving such party as a
result of which either (A) the Company’s stockholders prior to such transaction
or series of transactions in the aggregate cease to own at least 50% of the
voting securities of the entity surviving or resulting from such transaction (or
the ultimate parent entity thereof) or, regardless of the percentage of voting
securities held by such stockholders, any Person shall beneficially own,
directly or indirectly, at least 50% of the voting securities of such ultimate
parent entity or (B) the individuals comprising the Company’s board of directors
prior to such transaction do not constitute a majority of the board of directors
of the entity surviving or resulting from such transaction or of such ultimate
parent entity other than as a result of the voluntary resignation (other than in
connection with a Change of Control Transaction) or death of such individuals,
(ii) a sale, lease, exchange, transfer or other disposition of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, in a single transaction or a series of transactions or (iii) the
acquisition, directly or indirectly, in a single transaction or a series of
transactions, by a Person of beneficial ownership of 50% or more of the
outstanding shares of Company Common Stock whether by merger, consolidation,
share exchange, business combination, tender or exchange offer or otherwise.
 
“Company Material Adverse Effect” shall mean any change, circumstance, event or
effect that is materially adverse to the business, operations, assets,
properties, Liabilities, financial condition (or otherwise), results of
operations or prospects of the Company and its subsidiaries, taken as a whole,
other than any change, circumstance, event or effect arising out of or resulting
from: (i) conditions generally affecting the United States economy or generally
affecting one or more industries in which the Company and/or any Company
Subsidiary operates, but only to the extent that the impact of such conditions
on the Company and/or the Company Subsidiary, taken as a whole, is not
disproportionate to the impact on other similarly situated companies in the same
industries in which the Company and the Company Subsidiaries conduct their
business; (ii) changes after the date of this Agreement in Laws, rules or
regulations of general applicability; (iii) announcement, execution, delivery,
performance, consummation or anticipation of the transactions contemplated by,
or compliance with, this Agreement and the transactions contemplated hereby; or
(iv) continuing losses from the Company’s or and the Company Subsidiaries’
(other than Just-Rite) operations consistent with losses incurred in the first
quarter of calendar 2012 (provided, however, that continuing losses shall not
include any reasonable fees and expenses incurred by the Company in connection
with the Merger and the Transactions).
 
“Environmental Law” means any and all statutes, codes, laws, ordinances, agency
rules, regulations, and guidance, and reporting or licensing requirements
having, as one or more of its purposes, the prevention or remediation of
pollution, or the protection of human health or the environment (including
ambient air, surface water, ground water, land surface or subsurface strata), or
the prevention or limitation of emissions, discharges, Releases or threatened
Releases of any Hazardous Materials, or the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of, any
Hazardous Materials, including but not limited to, (A) the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. §§9601 et seq.;
(B) the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. §§6901 et seq.; (C) the Emergency Planning
and Community Right to Know Act (42 U.S.C. §§11001 et seq.); (D) the Clean Air
Act (42 U.S.C. §§ 7401 et seq.); (E) the Clean Water Act (33 U.S.C. I 1251 et
seq.); (F) the Toxic Substances Control Act (15 U.S.C. I 2601 et seq.); (G) the
Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et seq.); (H) the Safe
Drinking Water Act (41 U.S.C. I 300f et seq.); (I) any state, county, municipal
or local laws similar or analogous to the federal laws listed in parts (A)-(H)
of this subparagraph, (J) any amendments to the laws listed in parts (A)-(I) of
this subparagraph, and (K) any laws or orders adopted pursuant to or
implementing the laws listed in parts (A)-(J) of this subparagraph.
 
 
41

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means (A) any hazardous substance, hazardous material,
hazardous waste, regulated substance or toxic substance (as those terms are
defined by any applicable Environmental Laws) and (B) any chemicals, pollutants,
contaminants, petroleum, petroleum products, or oil, asbestos-containing
materials and any polychlorinated biphenyls.
 
“Intellectual Property” means all intellectual property, including
(A) inventions (whether patentable or unpatentable and whether or not reduced to
practice), ideas, research and techniques, technical designs, discoveries and
specifications, improvements, modifications, adaptations, and derivations
thereto, and patents, patent applications, models, industrial designs,
inventor’s certificates, and patent disclosures, together with reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations
thereof (the “Patents”), (B) trademarks, all service marks, logos, trade dress,
brand names and trade names, assumed names, corporate names and other
indications of origin (whether registered or unregistered), (C) copyrights
(whether registered or unregistered and any applications for registration
therefor, including any modifications, extensions or renewals thereof),
(D) trade secrets, schematics, sketches, designs, notebooks, reports, memoranda,
drafts, documentation, support materials, customer lists, files, know-how and
confidential business information, (F) Software, and (G) internet domain names.
 
“Just-Rite” means Just-Rite Supply, Inc., a Florida corporation, and a
wholly-owned subsidiary of the Company.
 
“Knowledge” with respect to the Company and/or the Company Subsidiaries shall
mean the actual knowledge of Howard L. Ehler, Jr., S. Daniel Ponce or Lisa M.
Brock, in each case after reasonable inquiry of their direct reports.
 
“Liability” means any and all debts, liabilities and obligations of any kind or
nature, whether accrued or fixed, absolute or contingent, matured or unmatured,
or determined or determinable.
 
“material adverse effect” on a party means a material adverse effect on the
business, assets, condition (financial or otherwise), financial condition, or
results of operations of such party and its subsidiaries, taken as a whole,
taking into account the exceptions contained in the definition of Company
Material Adverse Effect.
 
“Offsite Migration” means the migration of Hazardous Materials onto or under a
parcel discharged, dumped, Released, spilled, leaked, buried or disposed of on
or from land neighboring such parcel.
 
“Person” means any individual, firm, corporation, partnership, company, limited
liability company, trust, joint venture, association, Governmental Entity or
other entity.
 
“Release” means any releasing, spilling, leaking, discharging, disposing of,
pumping, pouring, emitting, emptying, injecting, leaching, dumping or allowing
to escape in violation of any Environmental Law, whether or not intentional.
 
“Software” means any and all (A) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (B) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise,
(C) descriptions, schematics, flow-charts and other work product used to design,
plan, organize and develop any of the foregoing and (D) all documentation,
including user manuals and training materials, relating to any of the foregoing.
 
 
42

--------------------------------------------------------------------------------

 
 
“subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
 
“Tax” or “Taxes” includes all forms of taxation, whenever created or imposed,
and whether of the United States or elsewhere, and whether imposed by a local,
municipal, governmental, state, foreign, Federal or other Governmental Entity,
or in connection with any agreement with respect to Taxes, including all
interest, penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all Federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
“Working Capital” means (i) the Company’s consolidated current assets, less (ii)
the Company’s consolidated current liabilities as determined in accordance with
GAAP.
 
(b) The following terms have the meanings in the sections set forth below:
 
Defined Term
Section Reference
ABC
3.29
Administrators
3.11(a)
Affiliate
9.03(a)
Agreement
Preamble
Appraisal Shares
2.01(d)
aware or awareness
9.03(a)
Book-Entry Shares
2.02(a)
Certificates
2.02(a)
Certificate of Merger
1.03
Certifying Officers
3.06(d)
Change of Control Transaction
9.03(a)
Closing
1.02
Closing Date
1.02

 
 
43

--------------------------------------------------------------------------------

 
 
Defined Term
Section Reference

Code
3.11(b)
Company
Preamble
Company Benefit Agreements
3.10
Company Benefit Plans
3.10
Company Board
3.04(b)
Company By-laws
3.01
Company Charter
3.01
Company Common Stock
Preamble
Company Disclosure Letter
Article III
Company Material Adverse Effect
9.03(a)
Company Preferred Stock
3.03
Company SEC Documents
3.06(a)
Company Stock Plans
6.04(e)
Company Stockholder Approval
3.04(c)
Company Stockholders Meeting
6.01(b)
Company Subsidiaries
3.01
Company Takeover Proposal
5.02(d)
Consent
3.05(b)
Contract
3.05(a)
Debt Obligations
3.18(a)(ix)
DGCL
1.01
Effective Time
1.03
Exchange Act
3.05(b)
Exchange Fund
2.02(a)

 
 
44

--------------------------------------------------------------------------------

 
 
Defined Term
Section Reference

Filed Company SEC Documents
3.08
GAAP
3.06(b)
Governmental Entity
3.05(b)
Indemnified Persons
6.05(a)
Inventory
3.28
Judgment
3.05(a)
Knowledge
9.03(a)
Law
3.05(a)
Leased Real Property
3.20
Leases
3.20
Liens
3.02(a)
material adverse effect
9.03(a)
Material Contracts
3.18(a)
Merger
Preamble
Merger Consideration
2.01(c)
Merger Sub
Preamble
Outside Date
8.01(b)
Parent
Preamble
Parent Material Adverse Effect
4.01
Paying Agent
2.02(a)
Person
9.03(a)
Proxy Statement
3.05(b)
Representatives
5.02(a)
Restraints
7.01(b)

 
 
45

--------------------------------------------------------------------------------

 
 
Defined Term
Section Reference

SEC
3.05(b)
Section 262
2.01(d)
Securities Act
3.06(b)
Stock Option
6.04(e)
subsidiary
9.03(a)
Superior Company Proposal
5.02(d)
Surviving Corporation
1.01
Tax or Taxes
3.09(h)
Tax Return
3.09(h)
Transactions
3.04(a)
Transfer Taxes
6.09
Voting Company Debt
3.03(b)
WARN Act
3.23(b)
Working Capital
9.03(a)



Section 9.04 Interpretation; Disclosure Letters.  
 
(a)  When a reference is made in this Agreement to a Section, such reference
shall be to a Section of this Agreement unless otherwise indicated.  The table
of contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  Any matter disclosed in any section of the Company Disclosure
Letter shall be deemed disclosed only for the purposes of the specific Sections
of this Agreement to which such section relates.
 
(b) For the purpose of analyzing whether any effect is “material” or constitutes
a “material adverse effect” for any purpose under this Agreement, the analysis
of materiality shall not be limited to a long-term perspective (and whether any
effect is or might be short-term, temporary or cyclical in nature shall not be
dispositive of its materiality).
 
(c) A reference to any US legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than the United States be
treated as a reference to the relevant analogous term in that jurisdiction.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 9.05 Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.
 
Section 9.06 Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.  This Agreement may be executed
by facsimile signature or by other electronic means, such as portable document
format (.pdf) or tagged image file format (TIFF), which shall constitute a legal
and valid signature for purposes hereof.
 
Section 9.07 Entire Agreement; No Third-Party Beneficiaries.  This Agreement,
taken together with the Company Disclosure Letter, (a) constitutes the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the Transactions and (b) except for
Sections 6.04 and 6.05, are not intended to confer upon any Person any rights or
remedies other than the parties to this Agreement.  Notwithstanding clause (b)
of the immediately preceding sentence, following the Effective Time the
provisions of Article II shall be enforceable by holders of Certificates.
 
Section 9.08 Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
Section 9.09 Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties, except that Merger Sub may assign, in its
sole discretion, any of or all its rights, interests and obligations under this
Agreement to Parent or to any direct or indirect wholly owned subsidiary of
Parent and no such assignment shall in any way limit Parent’s liability
hereunder.  Any purported assignment without such consent shall be
void.  Subject to the preceding sentences, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.
 
Section 9.10 Enforcement.  The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any Florida state court located
within Palm Beach County, Florida, any Federal court located in the State of
Florida, this being in addition to any other remedy to which they are entitled
at law or in equity.  In addition, each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of any Florida state court located
within Palm Beach County, Florida or, any Federal court located in the State of
Florida in the event any dispute arises out of this Agreement or any
Transaction, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, (c)
agrees that it will not bring any action relating to this Agreement or any
Transaction in any court other than any Florida state court located within Palm
Beach County, Florida or, any Federal court sitting in the State of Florida and
(d) waives any right to trial by jury with respect to any action related to or
arising out of this Agreement or any Transaction.
 
[Signatures Begin on Following Page]
 
 
47

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Parent, Merger Sub and the Company have duly executed this
Agreement, all as of the date first written above.
 

  Q.E.P. CO., INC.            
By:
/s/ Lewis Gould      
Name: Lewis Gould
     
Title: Chairman and Chief Executive Officer
 

 

  ROBERTS HOLDING INTERNATIONAL, INC.            
By:
/s/ Lewis Gould      
Name: Lewis Gould
     
Title: President
 

 

 
IMPERIAL INDUSTRIES, INC.
           
By:
/s/ Howard L. Ehler, Jr.      
Name: Howard L. Ehler, Jr.
     
Title: Chief Operating Officer, Principal Executive Officer, Principal Financial
Officer and Secretary
 

 
 
 
48

--------------------------------------------------------------------------------